NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



JONATHAN BLACK,
                                                  Civil Action No.               16—8498(MCA)
              Petitioner,

      V.                                                     OPINION

PATRICK NOGAN and
THE ATTORNEY GENERAL OF THE
STATE OF NEW JERSEY, et al.,

                     Respondents.



MADELINE COX ARLEO,          District Judge

I.    INTRODUCTION

      This    matter    has    been     opened       to    the     Court    by    the    pro   se

Petition pursuant to 28            U.S.C.     § 2254      (ECF No.     1   (“Petition”))       of

Jonathan Black       (“Petitioner”)      .    Petitioner purports to present his

habeas claims as nine grounds in the Petition. However, he in fact

asserts    fifteen claims,          since Ground Five asserts eight                     separate

claims.    (ECF No.    1—2    at    12—33.)    For     the      reasons    explained      below,

the   Court   will    deny    all    fifteen     of       the    Petition’s       claims    with

prejudice and will deny a certificate of appealability.
II.   FACTUAL BACKGROUND & PROCEDURAL HISTORY

      A. Factual Background

      Petitioner’s convictions arose from several armed robberies

and related crimes in April 2004. This Court briefly reviews their

facts as pertinent to this Opinion.                  See 28 U.S.C.        § 2254(e) (1)   •‘



              1.      7—Eleven Robbery: April 20,             2004,     12:22 a.m.

      Or.   April    20,   2004   at   approximately         12:22    a.m.,     twc    masked

black males armed with handguns robbed a 7—Eleven store in Union,

New   Jersey        (“7—Eleven    Robbery”)      .   One   robber,        the   taller    and

skinnier of the two, wore a short-sleeve white t—shirt, long pants,

work boots,        and a mask. The shorter robber had “long black braids”

and was wearing work boots,            a black jacket,            short blue jeans,       and

gloves.     The men stole the money from two cash registers and left

the store. The store security cameras recorded the 7—Eleven Robbery

but provided no identifying information.                     State v.       Black,    2009 WL

4981192,    at *1     (N.J.   Super.   Ct.   App.     Div.    Dec.    24,    2009)    (“Black

2009 II”)

             2.       Quick Chek Robbery: April 20,               2004,     1:00 a.’u.

      At around 1:00 a.m. on April 20, 2004                  ——    approximately thirty




  “In a proceeding instituted by an application for a writ of
habeas corpus by a person in custody pursuant to the judgment of
a State court, a determination of a factual issue made by a State
court shall be presumed to be correct. The applicant shall have
the burden of rebutting the presumption of correctness by olear
and convincing evidence.” 28 U.S.C. § 2254(e) (1).


                                             2
minutes       after    the       7-Eleven        Robbery         --    two    armed,      masked,     black

males     entered      a     Quick Chek          store      in Union.            The     skinnier    robber

wore blue jean shorts,                   a white t-shirt,              Timberland boots,            gloves,

and   a   black       face       mask.    He    took       the    store’s         manager     behind     the

counter,      had her take all the money out of the cash register,                                       and

placed the cash in a bag                      (“Quick Chek Robbery”)               .   Black 2009 II at

*1.     The    other        robber        was     light-skinned,                 had     shoulder—length

dreadlocks, and was “more muscular” than the other. He wore a black

hooded     sweatshirt,            blue     jean    shorts,            brown      Timberland     boots,     a

black mask,         and no gloves. While the manager attempted to open the

register,       the    muscular           robber       stood          on   the    other     side    of   the

counter,      threatening to kill her if she did not “hurry up.” He was

carrying a larger gun than the other robber.                                     Ibid.

        During the robbery, customer Rodrigo Erazo entered the store.

The muscular robber pointed his gun at Erazo and told him to get

on the     floor or he would be                   killed.        Ibid.        Police Sergeant Harry

Capko responded to the scene and found a shell casing behind the

counter.      Black 2009 II at *2.

               3.      Foot Locker Robbery:                      April 26,         2004

        On April       26,       2004    ——    six days      after the            7—Eleven and Quick

Chek Robberies         —-    an armed robbery occurred at a Foot Locker store

in Union      (“Foot Locker Robbery”).                     Black 2009 at *1.

        Following          the     Foot       Locker       Robbery,          police       office     Pietro

DiGena took a report from the store’s manager                                    (“the Manager”), who

                                                       3
stated that a customer                    (“the Customer”)            tried to enter the store

during     the        robbery       but    was    turned       away by          the   suspects.           (Black

2009 at     *1;       ECF No.        8—17 at      5-6.)        The Customer told the Manager

that,    joon leaving the location, he had noticed “a 1995 Mitsubishi

Calant,     silver,       with gray tinted windows,                       and damage to the right

front     fender and           [a broken right front]                 headlight” was partially

blocking the store’s exit                    (“the Galant”)           .    (Black 2009 at *1;                 ECF

No.    8—17 at 5—6.) Other witnesses reported that one robber wore an

“olive green military                     camouflage           jacket” and the other wore “a

black hooded sweatshirt.”                    (Black 2009 at               *1;    ECF No.         1—2    at    41—

42.)    The Manager told Officer DiGena                          that      the perpetrators were

both armed with handguns.                    (ECF No.         8-17 at 8.)

                 4.      The Vehicle Stop: April 28, 2004

        Roughly        four     hours       after       the    Manager’s          report         to    police,

Officer     DiGena       and Officer Barry Cohen                      (“the Officers”)                 were on

patrol in a marked car on April 28,                             2004.     At approximately 12:23

a.m.,    they observed a silver 1995 Mitsubishi Galant with damage to

the     front,        right    fender       and     a       broken,       right       headlight.          These

damages     matched           the    Customer’s             description         of    the       Foot    Locker

Robbery     perpetrators’             vehicle.          The    damaged          vehicle         was    driving

west    on Morris Avenue              near the          Foot    Locker store.            Black 2009 at

*1.    3ased on its broken headlight,                         the officers foliowed and then

stopped the silver Mitsubishi                     (“The Stooped Vehicle”)                   .    (ECF No.      8—

17 at 7.)    The Officers immediately requested backup.                                         (Ibid.)      They

                                                        4
    instructed the car’s driver and three passengers                                   (“the Occupants”)

    to roll down their windows “to see better into the car.”                                          (ECF No.

    8—17       at    6—7;    Black 2009 II at         *2.)           The Occupants complied.                (ECF

    No.    8—17 at 7.)           While waiting for backup to arrive,                          the Officers

    saw that “the front passengers were passing something back to the

    rear seat passengers,” which suggested “they were trying to conceal

    something.”              Police    instructed              the     Occupants         to     stop     their

    movements, with which they complied only after several requests by

    police.          (Black 2009 at         *1;    ECF No.           8—17   at   6—8.)    Sergeant       Frank

    £4arano         soon    arrived    at   the    scene        to    assist     Officers       DiGena       and

    Coleman.          (EC? No.    8-17 at 28-29.)

           As Sergeant Marano and Officer OiGena apDroached The Stopped

Vehicle,              DiGena     noticed      that    the        Occupants         wore       clothes       that

matched the Manager’s description.                               (Black 2009 at *1;             ECF No.       8—

    17    at    10     and    28j2     As   the    officers           got    closer      to    The     Stopped

Vehicle,             they used        flashlights         to    illuminate        its     interior.         They

saw        facerrtasks       and gloves       on    its    floor.           (ECF No.     8—17    at    10    and

32.)       Upon DiGena’s questioning,                 Petitioner denied passing anything

to the other Occupants.                     (Black 2009 at *1; ECF No.                   8—17 at 10—11.)

           The Officers ordered the Occupants to exit The Stopped Vehicle

one-by—one and to sit on the curb.                               (Black 2009 at *1;             ECF No.       8-




2 Sergeant )1arano had also been on the scene of the Foot Looker
Robbery after it occurred on April 28, 2004. (ECF No. 8—17 at 29—
31.

                                                      5
17 at 13,       17—19.) The police patted down the Occupants for weapons.

 (Black 2009 at *1;                ECF No.        8—17 at 11.)

         Sergeant         Marano          saw    that        “the        [rear    passenger        side]        seat

cushion        was    pulled          away       from    the        side     of    the     vehicle,”          which

suggested        to       him     that      “something may                have    been     hidden.”           (Black

2009 at        xl;    ECF No.             8—17   at     12       and 23.)        When he     pulled        on    the

cushion,        “it popped cut.”                 (Black 2009 at *2;                 ECF No.        8—17 at       10—

11    and    34—36.)         As      it    did    so,    Marano           saw     the    handle     of    a     Colt

handgun        with    the       hammer back            and        its    safety        removed.    Given        the

risk     the    weapon          might      discharge,             Marano went           around the        car     to

retrieve the gun through the trunk.                                 (ibjd.)

       To retrieve the Colt,                      Marano had to move a “speaker box” in

the    trunk.        There      he    found a         second        semiautomatic handgun                 on the

driver’s       side       in a       location         identical to that of the                     first gun.

(ECE No.       8-17 at 36.)               He also found: a knife with a six-inch blade

in the pocket of the driver’s door;                                 and Petitioner’s high school

identification card under the tire in the wheel well.                                              (ibid.)

       The      police           arrested         a::            four    Occupants         and     took         them

separately to police headquarters.                                (ECF No. 8—17 at 13.) The police

determined that Petitioner was the driver and wore a black hooded

sweatshirt.          The     front—seat           passenger,              later    identified as              Kevin

Drake,      wore      a     green         military           jacket.        The     driver’s        side        rear

passenger was identified as Ernest Oliver. The passenger side rear

passenger was identified as Tariq Yicamb.                                       (ECF No.    —2 at 43.)

                                                             6
       ?4cLamb, Oliver, and Black gave statements to the police about

the weapons     in The Stopped Vehicle as well               as   information about

various other robberies.         (Black 2009 at *2;          ECF No.    8—17 at 12—13

and   24.)    Police   advised   all   defendants       of   their     Miranda      rights

before they provided their statements,              and all defendants              waived

those rights in writing.         (ECF No.    1—2 at 43.)       Petitioner told the

officers at the scene that he borrowed The Stopped Vehice from a

friend’ s mother to go to the movies and to get “prom stuff.” Ibid.

      Sergeant Michael Sanford, who was in charge of Union’s police

ballistics     lab,    testified at    trial     that   he    tested    the       two   guns

seized from The Stopped Vehicle          (“the Weapons Evidence”)             .   (ECE No.

8—26 at 18 and 30—34.)       The weapons test revealed that one of the

seized guns     had been used in at a gas           station shooting on April

12,   2004.    (Black 2009 at *2;      ECE No.    8—17 at 37.)         Sandford found



   En route from Newark on April 12, 2004, Robert Walker and
Petitioner stopped for gas. After Walker opened the driver door to
request fuel, Petitioner reached across him while holding a gun
and stated to the station attendant: “Give me the damn money or
I’ll kill you” (the “Gas Station Shooting”). State v. Black, No.
a—3608—13T3, 2016 WL 2903612, at *1 (N.J. Super. Ct. App. Div. May
29, 2016) (“Black 2016”); State v. Black, 2009 WL 348548, at *2.
 (N.J. Super. Ct. App. Div. Feb. 13, 2009) (“Black 2009”)  When the           .


attendant retreated in panic, Petitioner shot him in the chest and
ordered Walker to drive away. Black 2009 at *2. The attendant
survived the attack. Both the bullet and casing were recovered.
Ballistic tests connected the ammunition with one of the guns found
in the vehicle that Petitioner was driving after he committed other
crimes on April 28, 2004. Ibid. Petitioner, who was apprehended
following an April 26, 2004 armed robbery of a Foot Locker store,
as described above, confessed to the Gas Station Shooting but
repudiated his confession at trial, saying that his confession had
been manufactured by the police without any involvement on his

                                         7
 (Black 2009 at *2; ECF No.            8-17 at 37.)      Sandford found both seized

weapons     were      fully     operable.   (ECF No.     8—17   at   40-41.)     A    casing

test—fired from the Colt              .380 automatic handgun matched the                .380

casing recovered from the scene of the Quick Chek robbery.                           (Id. at

34—35.)

                5.      Petitioner’s Confession

        After Petitioner’s April 28 arrest, pOlice transported him to

Union     :ownship      Jail.    According to    Petitioner,         Detective       Gregory

Rossi told him that “the first one               [who]   talks, walks.” Black 2009

II   at    *3        Approximately     fifteen    hours    after      police     arrested

Petitioner,          they brought him into an interrogation room.                    Officer



      In connection with the Gas Station Shooting, Indictment No.
 04-10—1303   charged   Petitioner with:   second-degree aggravated
assault causing serious bodily injury, N.J. Stat. Ann. § 2C:12—
1(b) (1); first—degree armed robbery, N.J. Stat. Ann. § 2C:15—l;
second-degree possession of a weapon for an unlawful purpose, N.J.
Stat. Ann. § 2C:39—4(a); and third—degree unlawful possession of
a weapon, N.J. Stat. Ann. § 2C:39—5(b). Black, 2009 WL 348548, at
*1.   The jury found Petitioner guilty on all counts of the
indictment against him. Black 2009 at *1. Petitioner was sentenced
to an aggregate term of sixteen years in prison with an eighty—
five percent parole disqualifier, pursuant to the No Early Release
Act, N.J. Stat. Ann. § 2C:43—7.2 (“NERA”). Black 2009 at *1.
      Petitioner    directly   appealed.   The  Appellate  Division
affirmed, remanding only for resentencing. Black 2009 at *1. After
the judge resentenced Petitioner to the original term following
remand, Petitioner appealed the resentence. The Appellate Division
affirmed. Black 2016 at *1. The New Jersey Supreme Court denied
certification. State v. Black, 970 A.2d 1048 (N.J. 2009).
      On December 16, 2013,     Petitioner’s application for post—
conviction relief (“PCR”) as to the Gas Station Shooting was
denied. Black 2016 at *1. On May 19, 2016, the Appellate Division
affirmed. Ibid. On October 14, 2016, the New Jersey Supreme Court
denied certification. State v. Black, 154 A.3d 684 (N.J. 2016)


                                            8
Christopher           Baird        verbally       read     Petitioner      his     rights         under

Miranda     v.    Arizona,         384     u.s.   436    (1966)    and gave him a           standard

Miranda waiver form. Petitioner signed the form and agreed to speak

to police.        Black 2009 II at *3                During the approximately two hour

interrogation,             Petitioner was calm and cooperative throughout the

interview.             Petitioner            read        and      signed        his      statement

    (“Confession”)     ,    initialing each page at the bottom.                       Ibid.      In his

Confession,           Petitioner admitted to participation in the 7—Eleven

Robbery,     Quick          Chek    Robbery,        Foot   Locker     Robbery,        Gas     Station

Shooting, a Chinese restaurant armed robbery, and a Kids-R—Us armed

robbery.     He       stated       that,     when    pulled       over,   the    Occupants         were

contemplating an additional robbery.                           Black 2009 at *3 n.          1.

                 6.        Trial On Charges Related To The 7-Eleven And Quick
                           Chek Robberies

         In June       and July of 2006,             Petitioner stood trial alone                   for

the 7—Eleven Robbery and the Quick Chek Robbery,                                which were tried

jointly with no objection from Petitioner.4                           (Black 2009 II at *4);




“ Indictment No. 04—10—1268 charged Petitioner with first—degree
robbery, possession of a weapon for an unlawful purpose, and
unlawful possession of a weapon in connection with the 7—Eleven
Robbery. (ECF No. 8—19 at 2.) Indictment No. 04-10-1269 charged
Petitioner with identical crimes as to the Quick Chek robbery.
(Ibid.) On June 16, 2006, the Honorable Joseph P. Perfilio, J.S.C.
granted the State’s motion to join the indictments for purposes of
trial. (Id. at 4—5.) Petitioner does not assert claims in his §
2254 Petition presently before this Court as to the Foot Locker
Robbery (see ECF Nos. 1 and 1-2), and state court records as to
criminal prosecution of Petitioner in connection with that robbery
are not in the habeas record before this Court.

                                                     9
ECF Nos.       8—20   -    8—29.)      The jury found him guilty of the following

charges;       two    counts      of      first    degree         robbery,     N.J.      Stat.    Ann.   §

2C:15—l;       second       degree        possession         of    a    weapon     for    an     unlawful

purpose,       N.J.       Stat.   Ann.      §     2C:39—4a;        and    third    degree        unlawful

possession of a weapon, N.J. Stat. Ann. § 2C:39—5b.                                    (Black 2009 II

at *1 and *4. ECF No.               8—29 at 6—8.)

        Judge      Perfilio         merged        the       convictions          for     first     degree

robbery and possession of a weapon for an unlawful purpose.                                        (Black

2009     II   at     *1;    ECF     No.     8—30       at   5—7.)       The   judge      imposed:     two

consecutive fourteen-year terms subject to an eighty—five percent

parole       disqualifier         pursuant         to NERA5;           and two    concurrent        five-

year terms         for     each unlawfu            possession of a weapon conviction.

Black 2009 II at *1.                Thus,       Petitioner’s aggregate sentence was a

twenty—eight          year    term        with    an    eighty—five           percent     NERA     parole

disqualifier.         Ibid.

        On     December       24,         2009,     the      Appellate         Division          affirmed

Petitioner’s conviction and sentence as to the 7—Eleven and Quick

Ohek Robberies.             (Black 2009 II at *1;                 ECF No.      8—3.)     On March 18,

2010,    the New Jersey Supreme Court denied certification.                                      State v.

Black,       991 A.2d 232         (N.J.     2010).




  ‘A court imposing a sentence of incarceration for a crime of
the first or second degree enumerated in subsection d. of this
section shall fix a minimum term of 85% of the sentence imposed,
during which the defendant shall not be eligible for parole.”
N.J. Stat. Ann. § 2C:43—7.2a.

                                                       10
      On December 16, 2013, the Honorable William A. Daniels, J.S.C.

denied Petitioner’s                       PCR application as to the 7—Eleven and Quick

Chek Robberies.                CEDE’ No.             8-10 at              1-22;    ECF No.        8-15 at        1—2.)         On

May   19,    2016,           the Appellate                 Division affirmed.                     (ECF No.          8—15 at

2.)   On     November           3,        2016,           the       New      Jersey       Supreme        Court          denied

certification.               State v.           Black,           156 A.3d 167             (N.J.    2016)

      On     November               7,    2016,           Petitioner              filed his        §     2254    Petition

(ECF No.      1 at 15),              setting forth the following claims:                                      (I)       Fourth

Amendment         violation               from the           warrantless               search      of     Petitioner’s

vehicle and the purportedly tainted search’s fruit                                                       (i.e.,         seized

weapons and his confession)                           ;    (2)       due process violation from denial

of a mistrial;                (3)        the trial judge’s unconstitutional failure to

instruct the jury on identification;                                         (4) constitutionally improper

sumr.ation         by    the         prosecutor;                    (5)     denial       of    fair      trial          due    to

sleeping          jurors;           (6)        improper             jurcr       communication            with       a    trial

witness;         (7) the trial judge’s improper comment to jurors regarding

the weight of witness testimony and regarding juror sleeping;                                                                 (8)

denial      of     fair       trial            due    to        the        judge’s       improper        gesture          to    a

juror;      (9)    constitutional rights deprivation from the trial judge

nodding off during trial;                             (10)          ineffective assistance of counsel

(“IAC”)      due        to    counsel’s               failure              to     seek    additional            voir      dire

regarding          alleged               jury    misconduct;                    (11)     IAC    due      to     counsel’s

failure       to     seek           removal          of      sleeping             jurors;         (12)     IAC          due    to

counsel’s          failure                to     seek           a         mistrial       for      purported              juror

                                                                    11
 misconduct;        (13)    denial    of     due    process    due     to        disjointed    trial

 proceedings;        (14)    cumulative errors; and             (15)    excessive sentence.

  (ECF Nos.       1 and 1—2.)

III.     STANDARD OF REVIEW

         Under 28 U.S.C.         § 2254 (a), the district court “shall entertain

 an application for a writ of habeas corpus                      [o]n behalf of a person

 in custody pursuant to the judgment of a State court only on the

 ground that he is in custody in violation of the Constitution or

 laws    or    treaties     of the United States.” A habeas petitioner has

 the burden of establishing his entitlement to relief for each claim

 presented in his petition.             See Harrington v. Richter,                   562 U.S.    86,

 98     (2011);    Price    v.    Vincent,    538 U.S.        634,     641       (2003).   District

 courts must        afford great deference              to the       determinations           of the

 state     trial    and     appellate      courts.      See   Renico        v.    Lett,    559 U.S.

 766,    773   (2010)

         Where     state courts       have    adjudicated a claim on the merits,

 the district        court       shall not grant an application                    for a writ of

 habeas corpus unless the state court adjudication

                   (1) resulted in a decision that was contrary
                  to, or involved an unreasonable application
                  of,   clearly  established  Federal  law,  as
                  determined by the Supreme Court of the United
                  States; or
                   (2) resulted in a decision that was based on
                  an unreasonable determination of the facts in
                  light of the evidence presented in the State
                  court proceeding.




                                                   12
28    u.s.c.     § 2254(d) (1)—(2)           .    See Conover v. Main,             601 F. App’x 112,

114    (3d dr.         2015)     (citing 28         u.s.c.        § 2254(d)).

        Federal law is “clearly established” for these purposes where

it is clearly expressed in “only the holdings,                                     as opposed to the

dicta”      of    the       opinions    of       the   United        states     supreme     court.     See

Woods v.       Donald,        135 5.    Ct.       1372,     1376     (2015)

        A decision is “contrary to” a supreme court holding within 28

u.s.c.      § 2254(d) (1)           if the state court “contradicts the governing

law set forth in              [the supreme court’s]                  cases” or if it “confronts

a     set   of    facts        that    are        materially          indistinguishable            from    a

decision         of    th[e    supreme]           Court     and     nevertheless          arrives    at    a

[different]           result.”        Williams         v.     Taylor,     529      U.S.    362,     405—06

(2000)

        under the “‘unreasonable application’ clause of § 2254(d) (1),

a    federal      habeas       court        may    grant      the     writ    if    the    state     court

identifies            the     correct        governing            legal      principle       from     th[e

supreme] court’s decisions but unreasonably applies that principle

to the facts of the prisoner’s case.” Williams,                                     529 U.s.      at 413.

With regard to 28 U.s.C. § 2254(d) (1), a federal court must confine

its     examination            to     evidence         in      the     record.       See     Cullen       v.

Pinholster,           563 U.S.       170,    180—81         (2011).

        The petitioner carries the burden of proof,                                 and review under

§ 2254(d)        is limited to the record that was before the state court

that adjudicated the claim on the merits.                              See Harrington,            562 U.S.

                                                       13
at 100.        “When reviewing state criminal convictions on collateral

review,        federal         judges       are         required      to   afford         state    courts     due

respect by overturning their decisions only when there could be no

reasonable dispute that they were wrong.”                                     Id.    at    102-03.    Where a

petitioner challenges an allegedly erroneous factual determination

of the state courts,                     “a determination of a factual issue made by

a State court shall be presumed to be correct                                       [and the]       applicant

shall have the burden of rebutting the presumption of correctness

by clear and convincing evidence.” 28 U.S.C.                                     § 2254(e) (1).

       Under these standards, the relevant state court decision that

is    appropriate              for       federal         habeas       corpus     review       is     the     last

reasoned state court                     decision.         See Bond v.          Beard,       539    F.3d 256,

289—90    (3d Cir. 2008)             .    Furthermore,            “when the relevant state—court

decision           on   the    merits       .   .   .   does    not    come     accompanied          with

reasons    .   .   .    [w]e hold that the federal court should ‘look through’

the unexplained decision to the last related state—court decision

that does provide a relevant rationale.” Wilson v.                                         Sellers,        138 5.

Ct.   1188,        1192    (2018)

IV.    ANALYSIS

       A. Ground One: Fourth iuendment Violation

       Ground            One     argues             that       the    trial         court’s        denial      of

Petitioner’s motion to suppress6 “violated                                     [his]      Fourth Amendment



6 Prior to trial in June—July 2006, Petitioner filed a motion
(“Suppression Motion”)  challenging the admissibility of his

                                                           14
right of protection against illegal search and seizure.”                                    (ECF No.

1—2   at   4.)   Specifically,         he argues       that:       Cl)   the April 28,            2004

warrantless seizure of the Weapons Evidence was improper;                                   and    (2)

his   Confession        following      that     seizure      was     fruit      of   the    illegal

vehicle search.          (Id.   at 4-7   (“Fourth Amendment Claim”).)

      Judge Wertheimer’s            July 11,         2005 written opinion upheld the

search of The Stopped Vehicle and its Occupants as:                                  a protective

search pursuant to Terry v.                  Ohio,    392   u.s.    1    (1968);     and,    in the

alternative, a search justified under the automobile exception7 to

the warrant requirement.8              (ECF No.       1—2 at 44—46 and 50—51.)

      This Court         finds that Ground One:              (1)    is barred from habeas

review;    and    (2)    lacks merit,        in any event.

                 1.     Stone v. Powell Bars Habeas Review Of Ground One

      In   Stone v.       Powell,      428    u.s.    465    (1976),      the    united States

Supreme     Court        held   that     “where        the     State       has       provided       an




Confession   and   the  Weapons  Evidence   (collectively, “Seized
Evidence”). (Black 2009 at *1; ECF No. 1—2 at 50.) The state court
record indicates that Petitioner sought to suppress seized weapons
evidence and the perpetrators’ statements in both the Gas Station
Shooting trial as well as the trial on the 7—Eleven and Quick Chek
Robberies. (See ECF No. 1-2 at 41 and 47; ECF No. 8-17 at 1.) On
June 1, 2005, Judge Wertheimer held an evidentiary hearing on the
Suppression Motion (“suppression Hearing”). (ECF No. 8—17.)
   Judge Wertheimer noted that both sides had agreed that police
lawfully detained The stopped Vehicle as the result of a broken
headlight. (Black 2009 at *2; ECF No. 1—2 at 42.)
   In March 2006, Judge Wertheimer denied the defense’s motion for
reconsideration of Suppression Motion denial. (ECF No. 1-2 at 49-
51.) The Appellate Division affirmed. Black 2009 II at *45 and
*8

                                                15
opportunity          for    full     and       fair    litigation         of    a    Fourth Amendment

claim,    a state prisoner may not be granted federal habeas                                      corpus

relief on the ground that evidence obtained in an unconstitutional

search or seizure was introduced at his trial.” Stone,                                       428 C.S. at

495—96.    As the Third Circuit explained in Hubbard v.                                      Jeffes,    653

F.2d 99 (3d Cir. 1981),                  Stone stands for the proposition that “when

a state prisoner raises a Fourth Amendment violation in a habeas

petition,      a federal court may not consider the merits of the claim

if the state tribunal had afforded the petitioner                                      ‘an opportunity

for a full and fair litigation’                           of his claim.” Hubbard,               653    F.2d

at   102—03     (citing       Stone,          428   U.S.     at   494);    see also Marshall                v.

Hendricks, 307 F.3d 36,                  82    (3d Cir. 2002)       (“An erroneous or summary

resolution by a state court of a Fourth Amendment claim does not

overcome       the     [Stone]           bar”)        (citations        omitted) ;       Reininger          v.

Attorney Gen.          of New Jersey,               No.     14-5486,     2018 WL 3617962,             at *9

(D.N.J.    July 30,          2018)   .    Petitioners can avoid the Stone bar only

by demonstrating that the state system contains a structural defect

that   prevented           full    ar.d       fair litigation of           the       Fourth Amendment

claim. Marshall,            307 F.3d at 82.

       Here,    Petitioner            availed         himself      of     the       opportunity       for    a

full and fair litigation of his Fourth Amendment Claim.                                         He moved

to suppress the Seizure Evidence.                            (Black 2009 at           *19;   ECF No.    1—2



 The state court record on the Suppression Notion indicates that
Petitioner sought to suppress seized weapons evidence and the

                                                       16
at 50.)       The trial court held an evidentiary hearing on the matter,

during which Officer             DiGena        and       Sergeant Maranc           testified.             (ECF

No.    8—17.)        The trial court denied the Suppression Motion as well

as     its     reconsideration.             (ECF     No.      1—2    at      41—46       and           49—51.)

Petitioner           then   presented       his    Fourth Amendment                Claim          on    direct

appeal,       which the Appellate             Division        rejected.           Brown       2009 at       *1

and *3.       Brown 2009 II at *4

        This    Court       therefore       concludes         that    the        New    Jersey          courts

provided Petitioner with an adequate forum to present his                                               Fcurth

Amendment Claim. He had a full and fair opportunity to litigate it

in the       state courts.       He has       failed to demonstrate any structural

defect in the state courts’                   review of that Claim.                    (See ECF Nos.         1

and 1-2.)       In accordance with Stone and its progeny,                              this Court may

not consider the Fourth Amendment Claim.                            See Gilmore v. Marks,                  799

F.2d    51,     57    (3d Cir.       1986);    Hubbard,        653    F.2d at           103;       Jones    v.

Superintendent of Rahway State Prison,                          725        F.2d 40,          42    (3d Cir.

1984)        (contention       that     defendant’s            confession              and     all       other

evidence admitted at his trial should have been suppressed as fruit

of    illegal        arrest    was    not     proper       subject         for    consideration             by

federal        habeas       corpus    court        under     Stone)    .     See       also       Jones     v.

Johnson,       171 P.36. 270         (5th Cir.       1999).




perpetrators’ statements in both the Gas Station Shooting trial
as well as the trial on the 7—Eleven and Quick Chek Robberies.
(See ECF No. 1—2 at 41 and 47; ECF No. 8—17 at 1.)

                                                    17
        The Court will deny Ground One as barred by Stone.

                 2.    Ground One Lacks Merit

        Even if       Stone did not bar habeas                  review of Ground One,          the

Fourth Amendment Claim is without merit as well.

        The   Constitution           prohibits         the    government        from    conducting

“unreasonable searches” of “persons, houses, papers, and effects.”

U.S.    Const.    amend.      IV.    “The general rule in a criminal proceeding

is that statements and other evidence obtained as a result of an

unlawful,     warrantless arrest are suppressible if the link between

the evidence and the unlawful conduct is not too attenuated.” INS

v.   Lopez—Mendoza,          468 U.S.       1032,      1040—41        (1984)   (citing Wong Sun

v.   United States,           371 U.S.      471     (1963)).      The warrant          requirement

usually determines whether a search is unreasonable.                                   City of Los

Angeles v.       Patel,    135 S.Ct.        2443,      2452    (2015)      (quoting Arizona v.

Gant,    556 U.s.      332,    338    (2009))

        Any   evidence        obtained       in     connection          with    an   unauthorized

search must be suppressed as “fruit of the poisonous tree.”                                   U.S.

v.   Brown,   448 F.3d 239,           244    (3d Cir.         2006)     (citing Wong Sun,      371

U.S.    at 487—88)

        Relevant in Petitioner’s case are the “protective sweep” and

“automobile” exceptions to the warrant requirement.

        First,    as    to     the    warrant          requirement’s           protective    sweep

exception,       it is well established that police officers may,                            under

certain circumstances,               conduct a protective,                security sweep of a

                                                  18
vehicle’s passenger compartment without a warrant during a lawful

investigatory vehicle stop. Michigan v. Long, 463 u.s. 1032,                                                            (1983)

(relying on           Terry,      392       U.5.     1)   .    Warrantless sweeps are permitted

as    valid     protective             searches           when       there    is    reason               to      believe        a

subject        is    armed        and       dangerous.               Terry,   392        u.s.            at       27.        This

exception enables officers to ascertain whether a suspect is armed

and to neutralize the threat of harm.                                   Id.   at 23.

        The     protective             sweep        exception           applies          where               “the       police

officer        possesses           a    reasonable                 belief     based           cn         specific             and

articulable           facts        which”           reasonably           justify          “the               officer           in

believing           that    the        suspect       is        dangerous       and        [        I [       I    may        gain

immediate control of weapons.” Maryland v. Buie, 494 U.S.                                                             325,    332

(1990)     (citations             and       internal          quotation marks                 omitted)            .     Accord

Michigan,       463 u.s.          at 1049;           United States v.                   Robertson,                305        F.3d

164,     167    (3d        Cir.    2002)        (courts            consider        whether               a       reasonably

prudent        officer        would,           under           the     totality          of         circumstances,

believe        the    driver           or     occupants             present        an    immediate                     danger)

(citation omitted);                    U.S.    v.    Edwards,           53    F.3d       616,            618       (3d       Cir.

1995)

        In Petitioner’s case,                       it was objectively reasonable for the

state courts to determine that the protective sweep exception. to

the     warrant        reauirement              applied.             Pclice        had        lawfully                 stopped

Petitioner’s vehicle based on its broken headlight.                                                      See Delaware

v.    Prouse,       440 U.s.       648        (1979).         The parties agreed on that issue.

                                                              19
Brown     2009        at     *2.        After       police     made         that     lawful        stop     of

Petitioner’s          vehicle,           the    record        shows        that    police     reasonably

suspected the Occupants might be armed and dangerous because:                                              (1)

The Stopped Vehicle had been sighted near the Foot Locker Robbery

location;       (2)        the    two    front—seat          passengers           wore     clothing       that

matched       the     descriptions              provided       by     the     Foot       Locker     Robbery

victims;       (3)    police sighted masks and gloves on the floor of the

Stopped Vehicle,                 such as      the    Foot     Locker perpetrators                 had used;

(4)    the police observed the front—seat passengers surreptitiously

passing       something           to    the     back    seat;        (5)     the     Occupants       denied

engaging in the movements the police witnessed;                                      and    (6)    the stop

occurred after midnight.                   Ibid.       The suspicious movement within The

Stopped Vehicle,             coupled with other evidence linking the Occupants

to    an armed robbery,                 reasonably          justified a continued search of

the    car.    The     reasonable              assumption       was        that    weapons        might     be

concealed within the automobile itself. A continued search of the

vehicle was necessary to ensure the safety of the three officers,

who were out-numbered by the four Occupants.                                  (See ECF No.          8—17 at

6—7;    Black 2009 II at *2.)

        Furthermore,             the    scope of       the    police        search of The           Stopped

Vehicle       was    reasonable          under       the     circumstances.           Sergeant       Marano

initially limited his search to the area where he observed furtive

movements and where he noticed the seat cushion was pulled away.

(ECF    No.    1-2     at        44.)   Marano       pulled     on    the     seat       cushion,     which

                                                       20
revealed a Colt handgun, whose safety was off and whose hammer was

pulled back.        (Ibid.)         Marano then went through the trunk to secure

the weapon because of safety concerns.                               (Ibid.)     Officer safety is

a   leqitimate         concern       when       assessing       the     scope    of   a     search.      See

Florida v.       Royer,       460    u.s.       491,    500    (1983)

        For these reasons, it was objectively reasonable for the state

court to determine that the police search of The stopped Vehicle

met both prongs to the protective search exception:                                   (I)      reasonable

suspicion of danger and                   (2)    justifiable scope of search.

        Second,    as to the warrant requirement’s automobile exception,

police need not obtain a warrant before searching a vehicle when

they probable cause to believe it contains contraband. Maryland v.

Dyson,    527    u.s.       465,    467     (1999).         The automobile exception has no

separate        exigency           requirement.             Dyson,      527    J.5.       at    466.     The

automobile        exception          to     the    warrant        requirement         permits          “‘the

search    of    every        part    of     the    vehicle        and    its    contents        that    may

conceal    the object of the search,’” provided that probable cause

supports such search.                United States v. Donohue,                   764 F.3d 293,           300

(3d Cir.       2014)        (quoting Gant,             556 U.S.      332).     A search’s validity

pursuant to the automobile exception depends on whether officers

had probable cause to believe that the vehicle contained,                                          at the

time of the search, evidence of a crime. Donohue,                                 764 F.3d at 301.

        In Petitioner’s case,                   it was objectively reasonable for the

state    courts        to    determine          that     the   automobile        exception        to     the

                                                       21
warrant requirement applied. As described infra, police had reason

to suspect that the Occupants might have possessed a deadly weapon.

Black 2009 II at *2;                Black 2009 at *1. Additionally,                        the Officers

were involved in an ongoing investigation of events that occurred

close in time.          Black 2009 II at *1.                   Despite the Occupants exiting

The    Stopped Vehicle,                 there was      a possibility that                persons           other

than    the     Occupants          could access             the   car.        (Black 2009          II at     *2;

Black 2009 at *1;              ECF No.         8—17 at 6—7,          13,      17—19.)   The automobile

exception        to     the     warrant          requirement             therefore       applies.            See

Maryland,       527     U.S.       at    467;    Donohue,         764      F.3d at      300;       Gant,     556

U.S.    332.

        Under      these        clearly           established              protective          sweep         and

automobile        exceptions             to     the    warrant        requirement,            it     was     not

contrary to or an unreasonable application of United States Supreme

Court        precedent       for        state    court       to    find       that     police        lawfully

obtained the Seized Evidence as to both                                 (1)   the Weapons Evidence;

and    (2)    the Confession. As to the latter,                            Petitioner’s arrest and

Confession        subsequent              to    that        search      were     not     fruit        of     the

poisonous        tree    -     because          the    protective             sweep     and    automobile

exceptions applied to the search of The Stopped Vehicle. See Brown,

448 F.3d at 244          (citing Wong Sun, 371 U.S. at 487—88). Accordingly,

the    Fourth     Amendment             Claim    is    also       without       merit,        even    if    not

barred by Stone.             Ground One is denied habeas relief.




                                                       22
        B. Ground Two: Mistrial Claim

        Ground Two              argues           that    the      trial    court         denied      Petitioner’s

Fifth     and    Fourteenth                     Amendment         rights       by    denying          a    mistrial.

Petitioner moved for mistrial                                after the          jury saw information on

the back of an exhibit                           (“the Writing”)              during deliberations that

inferentially connected him to an unrelated robbery involving                                                         a

shooting.       (ECF No. 1 at 7; ECF No. 1—2 at 7—10                                     (“Mistrial Claim”).)

        Specifically, the Writing referenced an Exxon station robbery

and    shooting       but        did        not    mention         the     Petitioner           by    name.      Black

2009    II      at        *5•    The            jury     sent      a     note       to    the        judge       during

deliberations, asking: “What is on the back of this board with the

map?    It references a                     .45    cal.      and    .380      in Union.         Unconnected to

this    case?        We     would       like           the   court       to    be    aware      of        it.”    Ibid.

Defense counsel had previously noticed the Writing and requested

the State turn the board so it was not exposed to the jury. However,

neither side realized the Writing was being submitted to the jury

as an exhibit.             Ibid.

        In denying Petitioner’s motion for mistrial,                                            Judge        Perfilio

found the Writing was potentially prejudicial,                                            but he ruled there

was no “overriding, absolute manifest necessity for [a] mistrial.”

(Ibid.)      Judge Perfilic instructed the jury as to the Writing;

                It is completely unconnected to this case. It
                has  nothing  to do with     this  case,  this
                defendant      It went in there in error and
                                    .   .   .


                your perceptions are very, very good it seems.
                You are to completely disregard anything that

                                                             23
                was on that board.

                [A]s I said, you can only consider evidence.
                That wasn’t evidence. What is on the front was
                evidence, the map. You can’t consider [the
                Writing] in any way or have it enter into your
                deliberations in any manner in any way at all.
                :t shoud not prejudice either side in this
                case. It was a mistake that was not caught.

Black 2009 II at          x5    (“Curative Instruction”)

     The        jury     then       recuested           a     read—back      of    Petitioner’s

testimony.       A small portion of this testimony was redacted,                            as it

included a question and answer relating to the Writing.                                 Ibid.

     The    Appellate           Division     rejected          the   Mistrial      Claim   during

Petitioner’s           direct       appeal        because       there     was:     no   manifest

necessity       for     declaration          of     a       mistrial;   no       implication    of

constitutional issues;              and no unjust result in Petitioner’s case.

Black 2009 II at *6             (internal citations omitted)

     The Mistrial Claim does not merit federal habeas relief.                                   It

asserts that the          state court erred as a matter of state law1° in

denying    a mistrial          in   favor of        giving the        Curative     Instruction.

(SCF No.    1—2 at       7—10.)      Fowever,       “the Due Process Clause does not

permit    the    federal       courts   to engage             in a   finely—tuned review of

the wisdom of state evidentiary rules.” Marshall v. Lonberger, 459



1C Under New Jersey law, a motion for a mistrial may be granted
only in those situations where continuing the trial would result
in manifest injustice. State v. DiRienzo, 251 A.2d 99 (N.J. 1969)
The decision to deny a motion for mistrial is within the sound
discretion of the trial judge. State v. Winter, 477 A.2d 323 (N.J.
1984)

                                                   24
U.S.     422,       438    n.    6    (1983).      Habeas      claims        that     rely        exclusively

upon state law in asserting error in a state court’s evidentiary

ruling,       like        any    other       assertion        of     state         court        error    in     the

application of state law, do not warrant habeas relief. See Estelle

V.    McGuire, 502 U.S.               62,    67—68      (1991)      (“it is not the province of

a    federal habeas corpus to re—examine state—court determinations

of     state—law          questions”);            see   also Keller           v.    Larkins,           251     F.3d

408,    416 n.       2    (3d Cir.         2001)

        For     a    federal         due    process       claim,      Petitioner            would       have     to

prove that he was deprived of fundamental elements of fairness in

his    criminal           trial.      See    Glenn      v.    Wynder,        743    F.3d        402,    407     (3d

Cir. 2014)          (citing Riggins v. Nevada, 504 U.S.                            127,     149       (1992)    and

Lisenba       v.     California,            314    U.S.      219,    236      (1941))       .    Due     process

inquiry       is     limited         to     whether     the      state       court’s        ruling       was     so

arbitrary or prejudicial that it rendered the trial fundamentally

unfair.       See Romano v.               Oklahoma, 512 U.S.            1,    12—13        (1994);       Keller,

251 F.3d at 413.                The United States Supreme Court has “defined the

category of          infractions that violate                       ‘fundamental           fairness’           very

narrowly        based       on       the     recognition         that        [b]eyond           the     specific

guarantees enumerated in the Bill of Rights, the Due Process Clause

has limited application.” Medina v.                            California,           505 U.S.           437,    443

(1992).       “[Tb        satisfy due process,                [Petitioner’s]              trial must have

been fair;          it need not have been perfect.” Glenn,                                743 F.3d at 407

(citing United States v.                     Hasting, 461 U.S.               499,    508        (1983)).

                                                        25
        Here,       Judge       Perfilio decided that not                       only did the Writing

fail    to reference Petitioner                         (ECF No.         8—28   at    67),        but the   jury

“would       have     to     leap       to    certain          conclusions           and     speculate      with

regards       to    it”      in    order          for   the       Writing       to    be     prejudicial      to

Petitioner.           (Id.      at 67—68.)         :ndeed,        the jury itself suggested the

language was           unreated to the                    convenience           store       robberies.      (ECF

No.    8—28 at 56            (“What is on the back of this board with the map?

       Unconnected to this case”).) The Appellate Division found that

Judge Perfilic’s “curative instruction underscored these points.”

Black 2009 II at *6.

        As    to      whether           denial          of     mistrial         violated           fundamental

fairness,          this         state        court        ruling         was    not        an     unreasonable

application            of       clearly           established            federal           law.     There    was

substantial           evidence          of    Petitioner’s               guilt:      e.g.,        Petitioner’s

incriminating statement; the bullet casing found at the Quick Chek

matching        the       gun     found       in    The      Stopped       Vehicle         that     Petitioner

drove; and the masks and gloves on the floor of that car. See Black

2009 II at          *6.     On this record,               it was objectively reasonable for

the    Appellate          Division           to    find      it   unlikely        the      jury would have

acquitted Petitioner but for its exposure to the Writing.

        In short, although the Writing had the potential to prejudice

Petitioner,         the Curative Instruction                        ——    coupled with the fact the

Writing       only        indirectly          referenced           Petitioner           -—      suggests    that

Petitioner was not “deprived of                              fundamental elements of                  fairness

                                                          26
in his criminal trial,” see Glenn, 743 F.3d at 407,                                                   as a result of

mistrial       denial.          Furthermore,              the    overwhelming                       evidence       against

Petitioner,             see    Black        2009    II     at        *6,    underscored                   the     lack    of

prejudice          in the       jury’s       exposure to the Writing.                                 Petitioner has

failed to establish any due process violation or undue prejudice

that    resulted          in     a    manifest       injustice              or     an           unfair      trial       with

respect       to    denial           of    his   mistrial            motion.        Ground                Two    does    not

warrant habeas relief ar.d will be denied.

       C. Ground Three:                   Jury Instruction Claim

       Ground Three argues that the trial court deprived Petitioner

of his due process rights under the Fifth and Fourteenth Amendments

by     failing            to          instruct            the         jury         on               the         issue     cf

identification.                (ECF No. 1 at 8; ECF No. 1—2 at 10—11                                      (“Instruction

Claim”).)          :n    support,          Petitioner           claims       that               “since      no    one

from either [the 7—Eleven Cr Quic:< Chek] store                                         .   .   .   identified Ehim

       [as]   involved in either robbery,” the “jury should have been

instructed that                they could take                 the    lack of               identification              into

consideration             [as to]         guilt.”     (ECF No.             1—2 at 10—Il.)

       Petitioner did not raise the Instruction Claim at trial. Black

2009    II    at        *6.    During        direct        appeal,           the       Appellate                 Division:

reviewed       the            Instruction          Claim;            applied            the           “plain        error”

standard;      and rejected the Claim because:                                   (1)            identification was

never an issue at trial; and                        (2)    failure to give an identification

instruction,            particularly in the absence of any request for one,

                                                          27
was     harmless         since:        (a)       the    State’s          case     did        not    rely    on

eyewitnesses placing Petitioner at either the 7—Eleven Robbery or

Quick     Chek     Robbery       scenes;         and    (b)     there      was       other     substantial

evidence of his involvement in those crimes.                                   Id.    at *6_7

        This Court will deny the Instruction Claim for three reasons:

         (a)     Ground Three Does Not Warrant Habeas Review: As noted

supra,         federal    courts’          habeas      powers      do    not     permit       reversal      of

convictions            based    on     a     belief     that       a    trial        judge     incorrectly

applied a state evidentiary rule.                           See Marshall,         459 U.S. at 438 n.

6.    The       only     question          on    habeas       is       ‘whether       the      [challenged

evidentiary            decision      or      instruction]          by    itself       so     infected      the

entire trial that the resulting conviction violates due process.”

Estelle,        502 U.S.       at 67—68 and 72.              Federal courts must afford the

states         deference        in         determinations               regarding          evidence        and

procedure.        See Crane v.             Kentucky, 476 U.S.              683,      690     (1986);   Smith

v.    Horn,      120    F.3d    400,       414    (3d Cir.         1997)       (citations          omitted),

cert.    denied, 522 U.S.              1109      (1998)

        Here,     to the extent Petitioner asserts that Judge Perfilio’s

identification           instruction determination violated state law,                                     the

Instruction Claim is not                     reviewable         in habeas.            See Estelle,         502

U.S. at 67—68; Romano, 512 U.S. at 12—13; Keller, 251 F.3d at 413.

Not    instructing the            jury on the absence                    of any 7-Eleven Robbery

and Quick Chek Robbery witness identification of Petitioner as a

perpetrator was a matter of state evidence law. As such, it is not

                                                       28
reviewable by this Court.                          See Engle v.                 Isaac, 456 u.s.             107    (1982);

Henderson v.         Kibbe,              431 U.s.         145       (1977);          Zettlemoyer v.              Fulcomer,

923    F.2d 284,              309       (3d Cir.)     ,    cert.           denied,          502    U.s.    902     (1991).

Petitioner          has       not        shown due process                      deprivation          or     fundamental

unfairness to render the Instruction Claim reviewable on habeas.

        (b)    Harmless Error;                     Even in cases where constitutional

errors in evidence—related state court rulings have occurred, they

are subject to “harmless error” analysis                                         .    Neder v.       United States,

527 U.s.        ,    8—li           (1999);        Lewis v.           Pinchak,          348       F.3d 355,        359    (3d

Cir.    2003);       Horn,              i20   E’.3d       at     416—17.             This     orinciple           ir.cludes

failure—to—instruct                      contexts.          See,       e.g.,          Lewis,       348     F.3d     at   359

(citing cases)            .    Under the harmless error test,                                     a petitioner           nust

demonstrate           constitutional                       error           that         resulted           in      “actual

prejudice.” That analysis asks whether the error had a “substantial

and    injurious              effect          or    influence               in        determining           the     jury’s

verdict.”       Eley           v.       Erickson,          7:2        F.3d       837,        847     (3d    Cir.     2013)

(citing       Brecht          v.        Abrahamson,            507    U.s.           619,    637—38        (993)).       See

also Fry v.         Pliler,              551 U.s.         112,      i21—22           (2007); Bond, 539 F.3d at

275—76;       Adamson              v.     Cathel,          633       F.3d        248,        260    (3d     Cir.     2011)

(citations omitted)

       Judge        Perfiiio’s                decision               not        to     instruct           the     jury     on

identification                was       harmless.          The       evidence           of    Petitioner’s           guilt

was    overwhelming.                    (ECF No.      8—10       at        12    (°[T]here was             substantial

evidence of          [Petitioner]’s guilt;                            [his]          incriminating              statement;

                                                               29
the bullet casing found at the Quick Chek matching the gun found

in the car he was driving,                       and the masks and gloves on the floor

of    the       car”) .)        Consequently,           any purported error                   in   omitting an

identification                  instruction         was       harmless,          when    balanced          against

such evidence.              See Henderson,              431     u.s.      at 155    (“An omission, or an

incomplete           instruction,           is      less      likely to be prejudicial                     than    a

misstatement               of     the     law”) .       Moreover,           an     omitted         instruction,

notably,          is less         likely to be orejudicial than a misstatement of

the law     .    Henderson,         431 U.S. at 155. This means that “a petitioner

seeking habeas relief based on a trial court’s failure to give a

particular            instruction            has        an         ‘especially          heavy’       burden       of

demonstrating               that    the     failure           to    give     the    instruction            was    so

prejudicial               that     it     will      support          a    collateral          attack       on    the

constitutional              validity of             a   state        court’s       judgment.”        Kelium       v.

Pierce,         24   F.    Supp.3d 390,          404         (D.    Del.    2014)       (citing Henderson,

431   u.s.       at 154—55)

       The        state      court        record compels                 this Court      to conclude that

Judge Perfilio’s failure to give an. identification instruction was

not    an       error       of     constitutional               dimension.          It    did      not     have    a

substantial and injurious effect on the verdict. See,                                              e.g.,    Lewis,

348    F.3d at            359-60;       Government           of     the    Virgin    Islands        v.     Edict,

473    F.       App’x      123,     127     (3d Cir.          2012)        (failure      to    instruct         that

jury could consider a prior inconsistent statement as substantive

evidence was harmless where evidence of guilt “was overwhelming”)

                                                           30
        (c)     State Court Rulings As To The Instruction Claim Were

Not    Contrary      To Any Federal                Precedent:      Petitioner has not            cited,

and this Court has not discovered, any United States Supreme Court

decisions requiring a trial court to instruct the jury regarding

the    absence       of    eyewitness          identification           of    a    defendant    at    the

crime    scene    “[as          to]    guilt beyond a          reasonable doubt.”              (See   ECF

No.    1—2 at 10—11.)

        For     these           reasons,       the     state      court        decisions        on    the

Instruction          Claim        were       not     contrary      to,       or     an   unreasonable

application of,             clearly established federal law.                        Ground Three is

denied on the merits.

        D. Ground Four:               Summation Claim

        Ground Four argues that the prosecutor’s summation “exceeded

the    bounds    of       propriety”          and    violated      Petitioner’s          due    process

rights.       (ECF        No.     1    at     10    (“Summation         Claim”).)        In    support,

Petitioner argues that “while the prosecutor did not directly state

that    the police had no motive to lie,                          that message was actually

conveyed to the jury by repeated attacks on                               [P]etitioner’s theory

that    the    testimony of             the    police      and    the     [Confession]         had been

fabricated.”         (EC? No.          1—2 at 11—12.)

        At    trial,       defense          counsel’s      summation         suggested on       several

occasions         that           the         testifying          police           officers”      lacked



“ At trial, Union Township Police Sergeant Harry Capko, Officer
Barry Cohen, Sergeant Frank Marano, Detective Michael O’Brien,

                                                      31
credibility.’2 Following that summation,           the Assistant     Prosecutor

told the jury during the State’s closing:

             Now, [Detectiv& Miller testified today. He is
             a   28—year  veteran    of    the    Union   Police
             Department.   Now,    aside     from    [Detective]
             Miller,  the defendant also testified that
             there were other detectives present. Also
             veterans of the Union Police Department. I ask
             you why would they want           to  fabricate   a
             statement? And if  they  were  going to   fabricate
             a statement or they were going to fabricate
             this case,   wouldn’t they have made it a
             hundred percent?

(ECF No.     8—27 at   153.)   Neither side objected to these aspects of

the other’s summation.

       The   Appellate   Division   rejected     the   Summation   Claim during

direct appeal in the 7—Eleven and Quick Chek Robbery case.                Black

2009    Ii   at   *7   (“given    the   weight    of   the   evidence   against

[Petitioner],     the prosecutor’s statement was not “clearly capable




Detective Gregory Rossi, Detective Robert Miller, and Sergeant
Michael Sandford testified for the prosecution. (ECE’ No. 8-23 at
91—92 and 132; ECF No. 8—24 at 49; ECF No. 8—25 at 4, 55, and 82;
ECF No. 8—26 at 17—18.)
12  For example, defense counsel: (1) stated the jury could “take
Detective Sandford’s testimony “with a grain of salt” since he
“didn’t know “whether the ammunition used to test fire th[e]
 [robbery] gun was the same ammunition as the example that it was
being compared to”; and (2) suggested that Officer Cohen was
unreliable because he testified that the Occupants’ surreptitious
passing of objects between the front and back seats “[went on]
maybe a minute or two,” while defense counsel countered that
“get[ting] something from the front to the back seat of a compact
car doesn’t require a minute of wiggling around lie the officer
testified to.” (ECF No. 8—27 at 128—31, 133—35, 137—38, and 140)
 (referring to “the questionable credibility of predominantly the
police witnesses”).)

                                        32
of producing an unjust result”)

           Ground Four wili be dented because the state court decision

rejecting          it    were        neither           contrary           to,     nor     an    unreasonable

application of,              United States Supreme Court precedent.

           Prosecutorial misconduct                     is not       a basis        for reversal unless

the    conduct         was    so    egregious           that    it        deprived a         defendant           of    a

fair trial.            See Parker v. Matthews,                  567 U.S.          37,   45     (2013); Darden

v.     Wainwright,            477    U.S.        168,     181        (1986)        (citing          Donnelly          v.

DeChristoffaro,              416     U.S.        637     (1974))      .     :n    order        to        warrant       a

reversal,          a    prosecutor’s              statements              must     constitute              a    clear

infraction and               substantialiy prejudice a                          defendant’s         fundamental

right to have the jury fairly evaluate the merits of the defense.

United States v.              Young,        470 U.S.       1,    11—12          (1985);      State v.          Roach,

680 A.2d 634            (N.J.),          cert.    denied,       519 U.S.           1021      (1996).           Federal

habeas          review is limited to determining whether the prosecutor’s

conduct          “so    infected         the     trial    with        unfairness          as        to    make     the

resulting conviction a denial of due process.” Donnelly,                                                   416 u.s.

at    643.       Prosecutors are permitted to respond to arguments                                              raised

by defense counsel as long as they do not stray beyond the evidence

adduced at trial.               Evans v.          D’Ilio,       No.       15—2132,        2016 WL 3219874,

at    *9     (D.N.J.     June       6,    2016)        (citing       Reid v.       Beard,       420       F.    App’x

156,       159    (3d Cir.      2011)

           In    this     case,          the     State’s         theory           turned       largely            upon

Petitioner’s Confession.                       Law enforcement witnesses                       supoorted the

                                                         33
Confession’s accuracy and lawfulness.                             (See,       e.g.,    ECF No.       8-27 at

154—57     and      166.)       Petitioner            at     trial       contended           that      police

fabricated       his     Confession             and   lied       about    how     they       obtained       it.

(See    ECE   No.       1—2    at    11—12.)          To    do    so,     he    attacked         the      State

witnesses’       credibility,             such as:         (1)   Detective Sandford’s lack of

knowledge      about      the    Colt       .380 weapon line               colors;        (2)      Detective

O’Brien’s purportedly implicit acknowledgment of “bad police work”

when he “kind of chuckled” about “instruct[ing]                                      [officers]        on how

to preserve evidence”                ——    which,       in Petitioner’s case,                  resulted in

the police “putting tape on the bullets                              [to] package[] as evidence

[and]    ruin[ing]       the possibility of fingerprints lifted off those

bullets”;        (3)     Officer          Cohen’s          testimony           about     the     Occupants

passing    “all        kinds    of    things          around      in    the     [Stopped Vehicle],”

despite the obstructed view from window tinting; and (4)                                           Detective

Miller’s      “extremely            shaky”       credibility             due    to     his      claim      that

detectives       “just        waited       until        [Petitioner]           grabbed       one    of     them

walking by the          cell and said I want to tell you all about these

robberies because I am tired of sitting in here. You didn’t promise

me anything, but I want to talk.                        [Miller] is totally unbelievable.”

(ECF No.      8—27 at 128—31,              133—35,         137—38,      and 140.)

        Therefore,        after           the    defense’s           summation         attack        on     the

State’s witnesses who                supported the Confession’s                        lawfulness,          the

prosecutor had to              address          those      attacks.       While       Petitioner          takes

issue with the           choices made by the prosecutor during                                  summation,

                                                      34
none of the statements,                 looking at the trial as a whole,                   rendered

the resulting conviction a denial of due process. The State’s query

to the       jury    —   i.e.,    “why would the[]               [officers]    [would]      want    to

fabricate a(n]           [incriminating: statement,” see ECF No.                     8—27 at 153

——    did not       imprcpery          influence      the    jury about       State witnesses’

motive.      Rather,      it met        the    defense’s         summation challenge         to the

State    witnesses’         credibility.            The    Appellate      Division     reasonably

found in these circumstances that “the prosecutor’ s corents were

a proper response to defense counsel’s closing argument,]” given

that    “a    prosecutor         may     respond      to    an    argument    made    by    defense

counsel during closing.” Black 2009 at *3,

        Petitioner        has     not    demonstrated,            and   the   record       does    not

suggest,      that the prosecutor’s challenged statements were clearly

capable       of    producing       an    unjust          result.   Review     of    the    State’s

summation as a whole convinces this Court that there was nothing

so egregious as to deprive Petitioner of a fair trial.                               See Parker,

132 S.Ct.      at 2153;        Darden,        477   u.s.    at 181;     Donnelly,    416 U.S.       at

643.    None of the comments challenged by Petitioner “infected the

trial with unfairness.” See Donnelly, 416 U.S. at 643. Furthermore,

the    weight       of   the     evidence       against      Petitioner       underscores         this

conclusion.         See Black 2009 Ii at *6                 (referring to the Confession;

the bullet casing found at the Quick Chek,                              which matched the gun

in The Stopped Vehicle;                 and the masks and gloves on the floor of

that car)

                                                    35
       Ground Four is denied in its entirety.

       E. Ground Five: (1) Denial Of Fair Trial; and (2)                                      Ineffective
          Assistance Of Counsel

       Ground Five asserts two genera                        types of claims:                  (1)      denial

of    Petitioner’s            Sixth     Amendment       right           to     a    fair    trial        by    an

impartial              jury    (“Fair     Trial     Claim”)         ;        and      (2)     ineffective

assistance of trial and appellate counsel                                (“IAC Claim”)         .       (ECF No.

1 at 14;         ECF No.      1—2 at 12—33.)        Each of those two claims asserts

distinct sub-claims.

       Specifically,             Petitioner’s Fair Trial Claim argues that:                                   (a)

some of the jurors were sleeping during the trial (“Sleeping Jurors

issue”)      ;   (b)    one of the jurors spoke with a police officer witness

during a side—bar conference                     (“Outside Influence Issue”)                       ;    Cc)   the

trial judge improperly commented to jurors about testimony weight

and    juror           sleeping        (“Comment    Issue”)         ;        (d)     the    trial         judge

improperly gestured to a juror during testimony (“Gesture Issue”)

and    (e)       the     trial    judge     nodded      off     during              trial     (“Attention

Issue”).         (ECF No.      1—2 at 12—31.)

       Petitioner’s              IAC     Claim     argues       that               trial    counsel           was

ineffective for:              (a) failing to seek additional voir dire regarding

jury misconduct               (“Voir Dire    Issue”)     ;    (b)       failing to seek removal

of    those      jurors        (“Removal    Issue”)          and,            (c)    failing    to       seek    a

mistrial         resuiting        from     purported         juror           misconduct            (“Mistrial

Issue”).         (Id.    at 25 and 32—33.)



                                                   36
              1. Fair Trial          Claim;  Sleeping             Jurors         Issue    Regarding
                 Jurors Two,         Six, And Eight

      On the third day of trial, the prosecutor told the judge that

the   State’s     attorney      “felt       juror     number       eight         [“Juror      Eight”]

either      had   her   eyes     closed       or     was        sleeping”        during       Officer

Simmons’s     testimony.        (ECE    No.     8—23      at     :45—46.)        It     was   uncThar

whether     Juror   Eight      had   actually        fallen       asleep.         The    prosecutor

requested that Judge Perfilio “do whatever you fee: appropriate”

as a corrective measure.             (Id.     at 146.)         Judge Perfilio stated that

he had “also noticed” that Juror Eight speaking to another juror

during testimony.       (Ibid.)       Judge Perfilio voir dired Juror Eight on

both issues,      as follows;

              COURT; Are you having trouble keeping awake?

              JUROR EIGHT:       I’m tired.

              COURT: [D]o you think you would be capable of
              paying attention to the witnesses?

              JUROR   EIGHT:  I’m              listening.              I    do    hear
              everything going on.

              COURT: I’m just concerned about that. Also I
              noticed at one point while there was a witness
              on the stand you were talking to the one person
              next to you.

              JUROR EIGHT:       I said I was cold.               You saw me.

(ECE’ No.    8—24 at 2—4.)       Judge Perfilio instructed Juror Eight that

if she was having trouble concentrating or keeping awake, she would

“need to try to pay attention.”                    (Id.    at    4.)       :n conclusion,       Judge

Perfilio asked Juror Eight “Do you think you’ll have any trouble

                                               37
with    this       case   or    not?    I       mean,             deliberating         fairly   as       to    both

sides?”      She    replied:       “I   don’t             feel       I   have    any    trouble,         but    you

know,   after a while,           it’s antsy sittir.g here so lcng.”                               (Id.    at 6.)

        When questioned by Judge Perfilio about allegedly trying to

speak with         someone      in the          courtroom,               Juror Eight         responded that

she had tried to say “hi to [a] friend.” (Id. at 3.)                                         Judge Perfilio

admonished her not to talk to anyone,                                    in order to “keep the trial

as pure and clean of any possibl[e]                                 influence.”         (Ibid.)

        Judge Perfilio similarly voir dired juror numbers two                                            (“Juror

Two”)   and six         (“Juror Six”)       ,    who had been observed with their eyes

closed.      (Id. at 6—9.) Juror Two denied sleeping but said that “[i]t

does get a little repetitious                         .   .   .   I mean,       I’m not going to say

am nodding,         but   I’m trying to catoh myself.”                             (Id.      at 7-8.)         Juror

Six admitted:           “You caught me and I have caught myself.                                    You know,

you’re right,           you’ve     seen me nod out                       a   little bit.”       (Id.      at    9.)

Judge    Perfilio         reminded Jurors                 Two and Six of               the    importance of

paying attention to the testimony.                                 He stated:      “Once I had a case

here    where       a   juror    could          not       deliberate            because      they    couldn’t

remember some testimony because they fell asleep during the trial.”

(Id.    at   4.)    The    judge    instructed                    jurors to raise their hands                    if

they could not hear or were having trouble concentrating.                                                (Id.    at

7,   9—10,     and 17.)




                                                          38
        Following this first voir dire of Jurors Two,                        Six,   and Eight’3

(“First Voir Dire”)       ,    the prosecutor asked Judge Perfilio to excuse

Juror Eight.     The State “[did not               know what       [Juror Eight]        caught,

what    she   missed”    during      testimony.        (Id.   at     11.)     Judge    Perfilio

again brought Jurors Two, Six, and Eight out for further voir dire

(“Second Voir Dire”).           (Id. at 14—17.’’) Each of these jurors stated

that they heard all the testimony.                   (Id.   at 15.)     Ultimately,          Juror

Eight was designated as an alternate and did not contribute to any

of    the   jury’s   deliberations       or    findings.        Defense        counsel       never

objected to how the            court conducted voir dire.                   (ECF No.    8-28    at

45;    ECF No.   8—10 at 15.)

        Petitioner      did    rot   raise    the    Sleeping        Jurors     Issue    during

direct      appea.      (See     ECF   No.     1—2     at     33.)     Thus,        during     PCR

proceedings,      the PCR court rejected the Sleeping Jurors :ssue as

procedurally barred under New Jersey Rule of Court 3:224J5                                    (ECF

No.    8—10 at 10—12.) The PCR court nevertheless proceeded to address



‘  Judge Perfilio’s First Voir Dire of Jurors Two, Six, and Eight
also included voir dire of juror number one for supposedly
talking to a witness, as discussed in the next section of this
Opinion, infra. (ECF No. 8—24 at 9-11.)
14 The Second Voir Dire also included Juror One, in addition to
Jurors Two, Six, and Eight. (ECF No. 8—24 at 14—17.)
15 “Any around for relief not raised in the proceedings resulting

in the convicticn, or in a post-conviction proceeding brought
and decided prior to the adoption of this rule, or in any apeal
taken in any such proceedings is barred from assertion in a
proceeding under this rule unless the court on motion or at the
hearing finds: that the ground for relief not previously asserted
could not reasonably have been raised in any prior oroceeding.”
New Jersey Rule of Court 3:22—4 (a) (1)

                                              39
--    and reject            --   the    Issue’s merits.            The court did so under the

rubric of IAC rather than the Sixth Amendment.                                        (Id.    at 11—13; ECF

No.       8—15 at 5—6.)           The Appellate         Division affirmed,                    substantially

for the reasons expressed by the PCR court.                                    (ECF No.           8-15 at 7.)

          The    Sleeping          Jurors       Issue       will    be        denied         because             it     is

procedurally defaulted and is,                         in any event,               without merit.

          First, as to procedural default, a federal court may not grant

habeas relief if the state court’s decision rests on a prisoner’s

violation of a state procedural rule. Johnson v. Pinohak,                                                  392 F.3d

551,      556   (3d Cir. 2004)           .   This procedural bar applies only when the

state rule is “independent of the federal question [presented] and

adequate         to   support          the    judgment.”       Leyva          v.     Williams,             504        F.3d

357,       365—66     (3d Cir.         2007)     (citing Nara            v.        Frank,     488      F.3d           187,

196,      199    (3d Cir.         2007)); McCandless v.              Vaughn,          172 F.3d 255,                    260

(3d Cir.        1999)   .    Federal courts may not consider the merits of such

procedurally                defaulted         claims        unless:            (1)         the        petitioner

establishes           “cause” to excuse the default and actual                                        “prejudice”

as    a    result of         the alleged violation of                    federal           law;       or    (2)        the

prisoner         demonstrates            that     failure      to        consider           the       claim       will

result in a fundamental “miscarriage of justice.” Leyva,                                                   504        F.3d

at 366 (citing Lines v. Larkins,                        208 F.3d 153,               166 (3d Cir. 2000));

Coleman         v.    Thompson,         501     u.s.    722,       750     (1991)      .     To   demonstrate

“cause”         in    this        context,       the    circumstance                 must        be     something

external         to   the        petitioner      that       cannot       fairly be            attributed                to

                                                       40
him.    Leyva,        504 F.3d at 366            (internal citations omitted).                                   “[T]he

existence of cause for a procedural default must ordinarily turn

on     whether        the    prisoner           can   show              that     some         objective          factor

external        to    the    defense       impeded         .   .   .    efforts          to    comply        with      the

State’s        procedural          rule.”       Murray         v.       Carrier,          477       U.S.     478,      488

(1986).        To demonstrate fundanental miscarriage of justice in this

context,        a     petitioner          must    typically                  show     “actual          innocence.”

Leyva,    504 1. 3d at 366                (internal citation omitted)

        New      Jersey        Rule       of     Court         3:22_45              is        an     adequate          and

independent state procedural                      rule.            It is clearly established and

regularly followed in                   New Jersey.                See,      e.g.,       Hamilton          v.    Nogan,

No.     16—5705,        2019       WL   4451440,       at              *11     (D.N.J.         Sept.       17,    2019)

(citing        Cabrera       v.    Barbo,       175   F.3d 307,                 313      (3d Cir.          1999)       and

Egipciaco v.           Warren,      No.    12—4718,            2015 tC 790108,                     at *3_4       (D.N.J.

Feb.     25,     2015));          David    v.    D’Ilio,               No.     2017      WL        5951702,       at    *9

(D.N.J.        Nov,    30,   2017)        (citing Cabrera,                   175 F.3d 307).




16 “Any ground for relief not raised in the proceedings resulting
in the conviction, or in a post-conviction proceeding brought and
decided prior to the adoption of this rule, or in any appeal taken
in any such proceedings is barred from assertion in a proceeding
under this rule unless the court on motion or at the hearing finds:
(1) that the ground for relief not previously asserted could not
reasonably have been raised in any prior proceeding; or (2) that
enforcement of the bar to precude claims, including one for
ir.effective assistance of counsel, would result in fundamental
injustice; or (3) that denial of relief would be contrary to a new
rule of constitutional law under either the Constitution of the
United States or the State of New Jersey.” N.J. Ct. R. 3:22—4.

                                                      41
        Petitioner            not    having        raised    the       Sleeping        Jurors    Issue      on

direct appeal,           and the PCR court having rejected it on that basis,

the :ssue is,           therefore, procedurally defaulted. The state court’s

decision plainly states that an independent and adequate state law

ground bars            that    Issue.        See Coleman,             50: U.S.    at    737;     Walker     v.

Martin,       562 U.s.        307,     316    (2011).       In addition,         Petitioner has not

shown cause and prejudice, or a fundamental miscarriage of justice,

to excuse his procedural default.                          See Coleman,          501 U.S. at 737.           In

his   Petition,         traverse,           and supporting materials,                   Petitioner has

not demonstrated: that his violation of N.J. Ct. R. 3:22-4 resulted

from factors beyond his                      control;       an    external       factor    impeded his

efforts       with      respect        to    his    claim;        actual    prejudice;          or    actual

innocence of the crimes.                     (ECE Nos.      1 and 1—2.)          See Leyva,       504 F.3d

at 366.

        The       Sleeping           Jurors         Issue        is     denied     as     procedurally

defaulted.

        This Court’s discussion of that Issue will,                                however,          further

consider        the     fact    that        the    Appellate          Division     affirmed          the   PCR

court’s alternative bases for the Sleeping Jurors Issue ruling                                              ——




i.e.,     (1)    procedural default;                 and    (2)       failure on the merits.               (See

EC? No.         8—10    at    10—11.)        This    Court will,          therefore,       address         the

state     court’s             alternate        merits—based              rationale.        The       further

analysis,        however,           does not alter the result for Petitioner.




                                                      42
        With         respect           to           whether               Petitioner             was        deprived                 of        a

constitutional right as a result of purportedly sleeping jurors,

“[t]he       United            States           Supreme           Court           has    opined            that           ‘a    federal

court’s            review       into        .   .   .   a    cririnal              jury’s         deliberations                          is    a

decidedly limited enterprise,                                ‘    primarily because                    ‘   [a] llegations of

juror misconduct,                    incompetency,                        or inattentiveness                      .   .    seriously

disrupt the finality of the                                  [trial]            process.’” Durham v.                            Phelps,

No.    07—370,           2009 WL 3271370,                    at *7          CD.    Del. Oct.           9,    2009)             (quoting

Tanner       ti.    United States,                      483 U.S.            107,      120    (1987))         .    “Sleeping is

a form of jury misconduct,                                  and a defendant must demonstrate both

that    the         juror       in    question               ignored            an      essential           portion                 of    the

trial        and         that     the           defendant                 was     prej udiced              by     the           juror’s

misconduct.”               United       States                   v.       Sheika,        No.       05-cr-67,                   2005           WL

2562969,           at *4        (D.N.J. Oct.                7,        2005),       aff’d,        304 F’.         App’x 135                    (3d

Cir.        2008)         (internal                 citations              omitted);             see        also          Gaston              v.

MacFarland,              No.     04—1168,               2005 WI 1828660,                    at    *7       (D.N.J.             July 29,

2005)   .    A sleeping juror should be recved if the sleep has made it

“‘i.possible or that juror to perform his or her duties or would

otherwise            deny       the     defendant                     a    fair      trial.’”              Gaston,             2005           WL

1828660,            at     *7     (citation                 omitted).                However,          “[a]           defendant’s

‘general assertion that jurors slept through parts of the critical

presentation of the defendant’s evidence and cross examination are

too vague to establish urejudice.’” Id.                                                 (citation omitted)                      .    Under




                                                                      43
these well—established principles, the Sleeping Jurors Issue fails

on the merits for two reasons.

        First,      Petitioner has not                  showr. that       Jurors      Eight,       Two,    or

Six   Slept       through     substantive              elements      of    either      party’s       case.

Given      the    unconfirmed and inconsistent

among       the     judge,         counsel,           and

                                                                          that       [the juror]         was,

in fact,         asleep,    as opposed to daydreaming or concentrating with

eyes shut, would have significantly strengthened the argument that

a hearing was warranted.” See Ciaprazi v.                                Senkowski,      151 F. App’x

62,   64    (2d Cir.       2005)    .   Even if one or more of Jurors Two,                         Six,    or

Eight      were     sleecing,           Petitioner          has    not     demonstrated         that       it

occurred during a portion of trial essential to constitutionally

adequate deliberations.                  Much,        if not      all,    of the Sleeping Jurors

Issue       revolves       around        day      three     of     the    trial.       The     following

witnesses testified that day:                         (1) LaRenda Pridgen—Parrish, a Quick

Chek employee who had been working the night of the robbery                                               (ECF

No.   8—23 at 76—91) ;         (2)      Sergeant Harry Capko, who responded to the

Quick      Chek    Robbery     scene           (id.    at   91—112) ;       (3)      Officer    Paulette

Simmons, who also responded to the Quick Chek Robbery (id.                                         at 112—

31;   (4)    Officer Barry Cohen,                     who had been on patrol on April 28

and sighted The StopDed Vehicle                         (Id.   at 132—45); and           (5)    Sergeant

Frank      Marano,     who    assisted            Officers        DiGena       and    Coleman       at    The

Stopped Vehicle.             (Id.       at   2;   ECF No.         8—17    at   28—29.)       The    record

                                                       44
suggests        that       examination of                each witness        did encompass           certain

lines of questioning that were not dispositive as to guilt.                                                (See,

e.g.,    SC? No.           9—23 at 92           (establishing Sergeant Capko’s employment

history) ;          id. at 112            (Officer Sinunons’ s law enforcement history) .)

Even     if     a    juror          had    been        sleeping     at    those      times,     he    or     she

ultimately received relevant and dispositive robbery evidence for

deliberations.                 Petitioner has not demonstrated otherwise.

        This situation is not so significant as to deprive Petitioner

of his right to a fair trial.                            See, e.g.,        Gaston,        2005 Wi 1828660,

at *7; Morfiah v.                   City of Philadelphia,                 667 F.    App’x 782,       784      (3d

Cir.    2016); Burns v.                   Warren, No.      13—1929,        2016 WL 1117946,          at *25_

26     (D.N.J.       Mar.          22,    2016).       Underscoring         this     conclusion        is    the

fact that Judge Perfilio tcok extra care as to the three subject

jurors,        as described above.                     (SC? No.     8—10 at 13;           SC? No.    8—15 at

2—3;    ECE No.            8—24      at    2—10       and 17.)    See      State     v.    Smith,    2012      WL

2196669,        at *3          (N.J. Super. Ct. App. Div. June 18,                         2012).    See also

United States v.                   Ortiz,       No.    92—0592,     1993 Wi 303286,            at *2        (E.D.

Pa.    Aug.     5,     1993)         aff’d,       27    E’.3d 560    (3d Cir.        1:994)    (collecting

cases)    .    The generalized claim of jurors “nodding off a little bit”

with “closed           .   .   .   eyes”       (SC? No.    1—2 at 16)        does not undermine the

Appellate Division’s                      factual determination about                      “the absence of

direct        evidence             that    the    juror     actually        slept     through        critical

portions        of the trial.”                   See Smith,       2012 WL 2196669,             at    *4     This

Court         presumes,            as     it    must,     that      the     state     court     determined


                                                          45
correctly       that     jurors   did   not        sleep    at    trial.        28    U.S.C.         §

2254 (e) (1)

        Second,    the    state   court’s     decision       on    how     to    address        the

Sleeping Jurors :ssue was not contrary to any federal precedent.

Petitioner has not cited, and this Court has not found,                              any United

States    supreme      court   decision     that     either:      mandates           an   inquiry

into every instance of juror misconduct;                     delineates when a trial

judge    must     inquire   further     about      juror misconduct,             and      to   what

extent;     or     determines       that      an     allegedly       sleeping             juror’s

deliberation is per se unconstitutionally violative of the right

to fair trial. Rather, trial courts enjoy “considerable discretion

in deciding how to handle a sleeping juror.” See Freitag, 230 F.3d

at 1023.

        Ground Five is denied to the extent it relies on the Sleeping

Jurors Issue.

               2. Fair Trial Claim:        Outside Influence Issue

        Judge Perfilio received infornaticn on the third day of trial

that    juror number one          (“Juror One”)        “may have         been    speaking to

[and laughing with] the witness, the police officer [Simmons,]                                   .




while     [the court]     was doing a sidebar conference.”                      (ECF No.        8-24

at 2;    see also ECF No.         8—23 at 117—18;          ECF No.   1—2 at 24.)               Judge

Perfilio voir dired Juror One “to make sure we know what is going

on”    (ECF No.    8—24 at 2):




                                            46
            COURT:  [D]uring the course of one of ours
            sidebar conferences, it was noted by one of
            the court staff that it looked like you were
            speaking to the police officer witness.

            JUROR ONE:   No.

            COURT:    Okay.   You   cannot     under  any
            circumstances communicate with the witnesses,
            even a nod cr a hi or any of that.

            JUROR ONE: I did nod to one of them. I can
            tell you, forget who it was. I know I did nod
            to someone like a smile to the person.

            COURT: The only thing is we’re trying to keep
            the integrity of the trial on that basis, that
            you’re net a buddy to anyone. You’re here to
            listen to the witnesses, make a judgment about
            what you think about them, and that’s all I
            want to bring to your attention.

            JUROR ONE: I’m a reflexive smiler. That’s why
            I’ll be aware of it in the future. Sure.

            COURT: Just try to keep that in control. You
            seem like a very gregarious person and that’s
            fine,   but  you  can’t  do  that   with  the
            witnesses, okay?

            JUROR ONE:   Okay.

(ECF’ No.   8—24 at 9—ll.)’




17 To the extent Petitioner’s § 2254 Petition seeks to allege
that Juror One was among the allegedly sleeping jurors (see EC
No. 1—2 at 16—18 and 25), this Court notes that Judge Perfilio
also took corrective action as to Juror One on the issue of
purported juror sleeping. During the court’s Second Voir Dire
 (see £CE’ No. 8—24 at 14—17), Juror One stated: “I have to admit
I didn’t see everything when the pictures were up here, but I’m
assuring that we’ll have an opportunity to look at those later?”
 (Id. at 15.) Juror One asked whether he would be able to look at
the photographic evidence. (Ed. at 17.) Judge Perfilio assured
him that he would. (Ibid.)

                                  47
        The 8CR court                          rejected the Outside                       Influence      Issue,     finding

that     it           “rests                 squarely        on        the    issue        of     the    trial      judge’s

discreticn.”                          (ECE    No.     8—10        at    14     (construing             Petitioner’s      POR

petition as “framing th[e]                                   argument as ineffective assistance of

counsel)      .   )       The           8CR judge explained;                       “The    issue was          addressed by

the trial judge and handled properly,                                              and a proper instruction was

given     to              juror              number        one.”        (Ibid.)           The    Appellate        Division

affirmed,             substantially on the basis of the 8CR court’s “thorough”

written opinion.                             (ECF No.      8-15 at 2 and 7.)

        The Outside Influence Issue does not merit habeas relief.

        The Sixth Amendment guarantees every criminal defendant “the

right to a                .   .   .    trial[         by an impartial jury.” U.S.                         Cor.st.     amend.

v:.    Complementing                          this    right        are       the    Fourteenth Amendment’s               Due

Process Clause protections.                                   Those safeguards have “long demanded

that,     if a                jury       is     to    be    provided           the    defendant,          regardless      of

whether           the             Sixth        Amendment           requires          it,        the    jury    must    stand

impartial             and              indifferent          to     the       extent        commanded      by    the    Sixth

Amendment.” Morgan v.                               Illinois, 504 U.S. 719,                      727    (1992); Sheppard

v. Maxwell,                   384 U.S.           333,      362     (1966)      .    See also state v.            Williams,

459 A.2d 641                      (N.J.        1983).

        :n a criminal                          case,       any private              communication with a juror

during trial                          about    the matter pending before                          the    jury is      deemed

presumptively prejudicial.                                  Remmer v.              United States, 347 U.S.              227,

229     (1954)        .       The burden rests on the government to establish after

                                                                       48
hearing           and           notice      that       such    contact         was     harmless.         Remmer,    347

U.S.      at      229.           In Rushen v.           Spain,       464       U.S.    114   (1983),        the Court

recognized                  that       an   ex parte          communication             with    a    juror    may    be

harmless.           “[T]he constitution does not require a new trial every

time      a       juror            has      been       placed        in    a     potentially             comprcmising

situaticn           .   .   .    [because] it is virtually impossible to shield jurors

from every                  contact         or   influence         that might           theoretically          affect

their vote.” Rushen,                         464 U.S.         at     118    (quoting Smith v.               Phillips,

455 U.S.          209,           217     (1982)).

          In Petitioner’s case,                          the trial court conducted a voir dire

in the presence of both parties’                                   counsel.           Juror One flatly denied

having any conversation at all with Officer Simmons,                                                     much less a

conversation regarding any “matter pending before the jury.” See

Rammer,           347 U.S.             at 229.         (ECE No.       8—24 at 9—li             (Juror One stated

that he only “nodded” to the witness merely because Juror One was

instinctively a “reflexive smiler”) .)

          Federal                appellate         courts          apply        the     abuse       of     discretion

standard when reviewing decisions as to how to proceed in response

to allegations of juror misconduct.                                        United States v.               Fattah,   914

F.3d 112,          147           (3d Cir. 2019).              “This is so because               ‘the trial court

is   in       a   superior position                      to   observe          the mood        at   trial     and the

predilections of the jury.’” Ibid.                                    (citing United States v.Resko,

3 F.3d 684,                 690    (3d Cir. 1993)). Juror One’s response at the Second

Voir      Dire              satisfied            the    trial        court       that     the       juror    had    not

                                                                49
conversed with Officer Simmons about a matter pending before the

jury in a manner that;          unfairly prejudiced Petitioner;                or denied

him   an   impartial    jury.     (See    XE’    No.   8—24   at    9—11.)     The      state

court’s    rejection     of     the    Outside     Influence       Issue     was     not     an

unreasonable application of clearly established federal law.

      Of further note is the fact that Judge Perfilio found Juror

One could fairly deliberate,             and he admonished Juror One against

visual or verbal interaction with witnesses as trial went

forward.    Juror One readily agreed to refraining from innocuous

“nodding” to witnesses for the remainder of the trial.                        (ECF No.

8—24 at 9—11.)     The Appellate Division found that “a proper

instruction was given to          [J]uror       [O]ne.”   (ECF No.    8—10 at 14.)

Nothing in the record suggests that Juror One transgressed Judge

Perfillo’s directive.

      This Court    finds that         it was objectively reasonable fcr the

Appellate    Division    to     affirm Judge       Perfilio’s      Outside        Influence

Issue ruling.    Petitioner has not demonstrated that:                     Juror One was

unable to render an impartial verdict based only on the evidence

and the court’s instructions; or the supposed interaction between

Juror One and Officer           Simmons during the         sidebar related to any

“matter pending     before       the   jury.”     see Remmer,       347    U.S.    at      229.

This Court sees no evidence in the record suggesting that it did.

      Ground Five is denied to the extent it relies on the Outside

Influence Issue.

                                           50
              3. Fair Trial Claim: Comment Issue

     Petitioner     argues       that      Judge    Perfilio    made    the    following

improper comments:        (1)   telling Juror Eight that “only some of the

witnesses are critical”          (ECF No.         1—2 at 18);   and    (2)   telling the

jury that the judge himself “had been nodding off during the course

of this trial,” which Petitioner contends “condoned]                         sleeping in

the court.”     (ibid.)

     At trial,     Judge Perfilio told Juror Eight during voir dire:

             :f you’ re having trouble concentrating or
             keeping awake,       if something is boring,
                                   .   .



             sometimes it is, don’t get me wrong, I nod off
             occasionally in these cases, but we need to
             try to pay attention because some of the
             witnesses are critical. Once I had a case
             where a juror could not deliberate because
             they couldn’t remember some of the testimony
             because they fell asleep during the trial. So,
             that’s all I’m trying to protect [——] the
             validity of the trial

(ECF N   .   8—24 at 4    (“Juror Eight Comment”)

     Judge Perfilio similarly told Juror Two:

             If you’re having trouble concentrating, raise
             your hand so I can try to move it along. The
             problem is if people fall asleep, that’s what
             I was saying before, we once had a case here
             where one of the jurors did nod off probably
             more other than others, and as a consequence
             when it came time to deliberatEd    that juror
             couldn’t remember half of the testimony. So
             that’s what’s important for us, to make sure,
             guarantee the integrity of the trial.      [I]f
             you’re having trouble, let me know. I oan give
             you a break or give everyone a break, get some
             coffee, or something like that.

(ECF No.     8-24 at 7    (“Juror Two Comment”).)

                                             51
        Judge Perfilio analogously told Juror Six during voir dire;

                  I’m bringing people out I seem to notice who
                  are having a little problem concentrating or
                  staying awake, and we had a situation like
                  this once before in a jury trial where one of
                  the jurors apparently had nodded more than the
                  others and went in to deliberate and couldn’t
                  deliberate because they couldn’t remember the
                  testimony       [I]f you’re
                                      .   .   .  having  trouble
                  concentrating, raise your hand and I’ll give
                  you a break.

(Id.    at 8—9          (“Juror Six Comment”).)

        The PCR court rejected the Comment Issue,                                     ruling: “This Court

does not find these comments made to the jurors individually were

improper         ...     [The comments]                 served as a reminder for each of th[e]

[jurorsj       to stay awake and pay attention without embarrassing any

of     them.”      (ECF        No.    8—10             at   16.)   Petitioner         did    not       raise    the

Comment Issue during appeal of PCR denial.                                          See Black 2016 at *2;

ECF No. 8—15 at 6—7                  (on appeal of PCR denial, Petitioner challenged

the    Jurors          Two,    Six,       and Eight Comments as                     IAC,    not     fair trial,

claims)

        This       Court         finds            that       the     Comment         Issue     is      not     only

unexhausted but also without merit,                                  in any event.

        A   state        prisoner             applying         for    a    writ      of    habeas      corpus    in

federal court must first “exhaust[]                                  the remedies available in the

courts      of     the        State,”         unless         “there       is   an   absence       of   available

State corrective process or circumstances exist                                            that     render such

process ineffective                               28    U.S.C.     § 2254(b) (1).          See also Rose v.



                                                              52
Lundy,    455     u.s.   509,    515       (1982);     Lambert v.          Blackwell,       134     F.3d

506,   513   (3d Cir. 1997),          cart. denied, 532 u.s.                919 (2001)       (finding

that “Supreme Court precedent and the AEDEA mandate that prior to

determining the          merits       of    [a]   petition,         [a    courtj    must    consider

whether      [cetiticner]            is     required      to     present           [his     or      her]

unexhausted        claims       to    the     Lstate’sj        courts”).           The    exhaustion

requirement is intended to allow state courts the first opportunity

to pass upon federal constitutional claims,                               in furtherance of the

policies     of    comity    and      federalism.        See    Cranberry           v.    Greer,     481

u.s.   129   (1987); Rose,           455 U.S.     at 516—18. Exhaustion also has the

practical effect of permitting development of a complete                                         factual

record in state court,               to aid the federal courts in their review.

See Rose,       455 U.S.    at 519.

       A petitioner exhausts state remedies by presenting his

federal constitutional claims to each level of the state courts

empowered to hear those claims,                   either on direct appeal or in

collateral post-conviction proceedings.                        See, e.g.,           O’sullivan v.

Boerckel,       526 u.s.    838,      847    (1999)     (“requiring state prisoners

[in order to fully exhaust their claims]                        to file petitions for

discretionary review when that review is part of the ordinary

appellate review procedure in the State”)                       ;        L•ambert v.     Biackweli,

134    E.3d 506,     513    (3d Cir.         997);     28 U.S.C.          § 2254(c)       (“An

applicant shall not be deemed to have exhausted the remedies

available in the courts of the State,                      within the meaning of this

                                                  53
section,       if he has the right under the law of the State to

raise,    by any available procedure,                    the question presented”)

Once a petitioner’s federal claims have been fairly presented to

the state’s highest court,                 exhaustion is satisfied.                See Castille

v.    Peoples,    489 U.S.        346,    350    (1989);     Picard v.       Conncr,     404 U.S.

270,    275    (1971).       The petitioner generally bears the burden to

prove all facts establishing exhaustion.                         See Toulson v.          Bayer,

987 F.2d 984,          987     (3d Cir.    1993)

        The    Comment       Issue   in Ground          Five’s   Fair Trial          Claim   raises

the    trial     judge       remarks argument           he   raised in his         PCR petition.

(FCF No.       1—2 at 18; Black 2016 at *2; ECF No.                       8—10 at 16.) However,

Petitioner did not appeal the Comment Issue as a fair trial claim

to the Appellate Division,                 and he did not seek certification from

the New Jersey Supreme Court.                   (See ECF No. 8—15 at 6—7.) Therefore,

the Cornnent Issue appear- -jn exhausted.

        To the     extent       that the        Comment      Issue    in Ground       Five’s     Fair

Trial Claim was not fairly presented to all levels of state court

and is thus unexhausted,                  this Court         can nevertheless deny it on

the merits under 28 U.S.C.                 § 2254(b) (2).        See Taylor v.           Horn,    504

F.3d    416,     427    (3d Cir.     2007);       Bronshtein         V.    Horn,   404   F.3d 700,

728    (3d Cir.        20C5)     This Court is          free to der.y the Comment :ssue

on the merits,           and the Court does so for the following reasons.

        Petitioner challenges the Jurors Two, Six, and                             Eight Comments

as “improper instruct[ions]” to the jurors.                               (ECF No.    1—2 at 18.)

                                                   54
No     matter         how           Petitioner         frames     the    matter,             however,           habeas

allegations                of       state       trial     improprieties         are              not     reviewable

unless:           the error resulted in a                       fundamentally unfair proceeding;

and thus violated a petitioner’s due process rights.                                                   Estelle,      502

U.S.    at 72—73.                  See also Pulley v.            Harris,    465 U.S.              37,    41    (1984).

        Petitioner has not made the requisite constitutional showing

of    fundamental                  unfairness      here.        Judge    Perfilio            made        the    Jurors

Two,    Six,          and          Eight   Comments       before     the    court’s               final       detailed

charges to the entire jury.                             (ECF No.    8—10 at 16;                  ECF No.       8—24 at

4—9.)    The Jurors Two,                    Six,   and Eight Comments “served                           [merely]      as

a    reminder          for         each    of   the[]     [three particular                  jurors]           to   stay

awake and pay attention,                         without embarrassing any of them.”                                 (ECF

No.    8—10 at             16.)      A review of Judge             Perfilio’s            jury charges               as a

whole,        including his preliminary and final instructions                                                (see ECF

No. 8—28 at 1—49)                     ,   reveals that he did not, as Petitioner alleges,

condone juror sleeping.                         Rather,     Judge Perfilio:              instructed all of

the    jurors         that           they were         to pay     attention to           all           the    evidence

because they were the triers of the facts; and deemed critical the

testimony of all witnesses.                             (See,    e.g.,     ECF No.           8-20 at 5 and 8;



18 “A lot of judges say        the most important function [of the
                                                 ...



jury]     . really is listening to the evidence, and I think you
              .   .


paid very strict attention to the evidence, which we all appreciate
     [L]et me express my thanks and appreciation for you attention
in the case      You and you alone are the sole and exclusive judges
                       .   .   .


of the evidence, of the credibility of the witnesses, and the
weight to be attached to the testimony of each        You are judges                 .   .   .


of the facts” (ECF’ No. 8—28 at 3—4, 9, and 42.)

                                                           55
ECF No.     8—21       at    3—4,     10       (“Since       you’re      the     sole       judges      of     the

facts,     you        must    pay        close       attention          to     the     testimony.            It’s

important that you carry with you into the jury room not only a

clear     recollection              of        what     the       testimony           was        but     also     a

recollection of the manner in which it was given.                                         It will be your

duty to pay careful attention to all of the testimony”),                                                and 14;

ECF No.    8—28 at 10          (“[I]t really is your recollection of the facts

that really counts in the case”)

        Reviewing         this      record       as    a     whole      then,        it     is    abundantly

evident    that        the    Jurors          Two,     Six,       and   Eight        Comments         did      not

prejudicially impact the trial’s overall                                 fairness to Petitioner.

The Conents            served as          individual          reminders         to    Jurors          wo,    Six,

and Eight      to      stay awake             and pay attention.                It    is    reasonable          to

construe      the      Comments       as:      acknowledging the                demands          placed upon

jurors’       attention;            and       trying        to    put        jurors        at    ease       while

simultaneously underscoring the                         significance of               their attention.

It is absurd to claim that those comments prejudiced Petitioner or

changed       the        outcome         at     trial.           They    simply           emphasized           the

indispensability              of      jurors’          attention              during        trial.          Judge

Perfilio’s       passing         references           to     himself         having       experienced the

challenges          of       uninterrupted             attention              during        trial        merely

acknowledged the human side of jury service.                                   It strains credulity

to   think,      as      Petitioner           suggests,          that   Judge        Perfilio         condoned

sleeping. ?urrhermore, viewed in an objectively reasonable manner,

                                                       56
Judge Perfilio’s use of “some” with respect to witness significance

was conversational, not literal.                        (See FOP No.                    8-20 at 5 and 8; FOP

No.   8—21 at 3—4,             10,    and 14;   ECF No.     8—28 at 10.)

      Ground Five is denied to the extent it relies on the Comment

Issue.

            4. Fair Trial Claim: Gesture Issue

      Petitioner           argues        that     the    trial               judge       unconstitutionally

made “some sort of a gesture to                          [J]uror                 [E]ight when he noticed

[J]uror    [E]ight talking with another juror.”                                         (FOP No.   1—2 at 18.)

      During   Judge                 Perfilio’s     voir     dire                  of     Juror    Eight,   the

following exchange occurred on the record:

            COURT: I’m just concerned about [you hearing
            everything that is going on]   Also I noticed        .



            at one point while there was a witness on the
            stand you were talking to the one person next
            to you.

            JUROR EIGHT:                I said I was cold.                       You saw me.

            COURT: Okay. Because you looked at me,                                          I went
            like that, with a smile. It was cold.

(ECF No.   8—24 at 3.)

      The POR judge,                 “[i]n looking at the                        [trial]    transcript,”

rejected the Gesture Issue:

             [T]here is no evidence of impropriety. The
            trial judge simply acknowledged that a juror
            was cold in the courtroom          [T]he trial           .   .   .


            judge acknowledging the temperature of the
            courtroom and smiling is not outside the
            normal bounds of behavior and does not in any
            way    .  violate [the]
                       .   .          impartiality mandate
             [of] State v. Ray, 43 N.J. 19, 25 (1964).

                                                    57
(ECF       No.    8—10        at    16—17.)             Petitioner’s             §   2254        Petition       again

challenges,            but does not specifically describe,                                  the trial judge’s

alleged gesture during Juror Eight’s voir dire.                                            (ECE No.         1—2 at 36

(“it appears that the trial judge smiled,                                        and even made some sort

of a gesture,            to    [J]uror             N]umber       [E]ight”) .)

        This Court finds the state court’s ruling on the Gesture Issue

to    be     objectively                reasonable.             Petitioner            has     not          identified

anything          in     the        record          that         demonstrates               Judge          Perfilio’s

purported gesture was so prejudicial that it violated due process.

There      is     nothing          in    the       record        suggesting           that       the       challenged

gesture          was     anything            more         than      acknowledgment                 of       courtrocm

temperature.            (See       iCE       No.    8—24       at    3.)    It       cannot       reasonably        be

construed as conveying to the jury that the judge was partial to

the    State’s          case.       Although             the     jury’s      impression             and      not   the

judge’s actual motivation is what matters for this Court’s inquiry,

the    Court       is    confident             that,       when          considered          in    context,        the

alleged gesture was superficial and meaningless in terms of trial

constitutionality.                  Petitioner            does      not     identify anything                 in the

record       indicating             that       the       non—verbal          and       temperature—related

gesture:          (1)    could          be     construed            by     the       jury    as        a    statement

indicating         bias       in    favor          of    the     State’s         case,      or     (2)      otherwise

overstepped propriety.                       See        Glenn,      743    F.3d       at    407;       Rornano,    512




                                                           58
U.S.   at       12—13.    The Appellate Division’s ruling as to the Gesture

Issue was not inconsistent with any Supreme Court precedent.

       Ground ?ive is denied to the extent it relies on the Cc                                         ent

Issue.

                 5. Fair Trial Claim: Attention Issue

       Petitioner argues that Judge Perfilio “admitted on the record

that     he       had     also        been       nodding        off        during       the   course    of

[Petitioner’s]            trial.”          (ECF No.      1—2    at        18.)   Petitioner does       not

identify any portion of the trial transcript at which he alleges

the trial judge in fact dosed off.                             (Ibid.)

       During voir dire of Juror Eight,                              Judge Perfilio told her:

                 COURT: If you’re having trouble concentrating
                 or  :<eeping awake,   if  you could   [let me
                 Know] .]   :‘ll try and keep an eye[.]    [I]f
                 we’re bothering you, if something is boring,
                 sometimes it is, don’t get me wrong, I nod off
                 occasionally in these cases, but we need to
                 try to pay attention because sone of the
                 witnesses are critical .

(ECF No.        8—24 at 4.)

       In a colloquy with defense counsel and the prosecutor outside

the    jury’s presence regarding jury attentiveness,                                     Judge Perfilio

stated:         “[I]t     did    seem       to    the    court        [during]         this   afternoon’s

session         the    only     one    who       was    nodding       a     little     more   was   number

seven.      I    was     too,    so    I   can’t       tell.     I    think      she    was   listening.”

(ECF No.        8—24 at 91.)




                                                        59
      The PCR court found “no evidence of the trial judge actually

sleeping during the                  proceedings.”           (ECF No.        8—10      at    17.)      Rather,

Judge Perfilio’s “own comment about perhaps nodding off in                                              ‘these

cases’    when speaking with                    :J]uror     [Eight]      was said as part of his

additional       voir dire of              said juror who may have been                          losing her

ability     to    pay     attention             and    again     during      a      conversation           with

[counsel]       without the jury being present.”                            (Ibid.)         The Appellate

Division agreed with the                    PCR judge.           (ECF No.        8—15       at   6—7    (“This

statement        by    the     judge       [that       ‘I   was     (nodding)          too’]        does      not

indicate that he was asleep,                          only that     the      judge was           ‘nodding.”

Defendant        points      to      no   other       indication         that    the        judge was         not

alert or was not in control of the proceedings at all times”).)

      This       Court’s        careful          review     of    the     record        indicates          that

Petitioner’s Attention Issue is at odds with the trial transcripts.

Nothing in the record suggests, much less demonstrates,                                          that Judge

Perfilio was actually dozing or otherwise inattentive during any

portion    of     Petitioner’s             trial.       Rather,       he:     (1)      ruled     on     issues

raised at sidebars              (see,      e.g.,      ECF No.     8—22 at 47; ECF No.                  8-23 at

63—68;    ECF No.       8—25 at 33 and 50—52;                    ECF No.     8—25 at 109—12);                 (2)

ruled on objections made by counsel                              (see,      e.g.,      ECF No.         8-22    at

52—53; ECF No.          8—23 at 30,             55,   59,   108—09,      117—18,        and 121—22; ECE

No.   8—25 at         73—74,      76,     80,    and 108;        ECF No.        8—27    at 58—59,          103,

113—14, and 117);              (3)    interjected to clarify issues that the Judge

himself identified in counsel’s questioning or witnesses’                                              answers

                                                       60
(see,        e.g.,       ECF No.        8—23 at      72,        75—76,       and     124;      ECF No.        8—24 at

193—94 and 230—31; ECF No.                         8—25 at 14,             17,     24,    and 48);       (4)    ruled

on counsel’s requests for clarifications                                      (see,       e.g.,       ECF No.       8—25

at 53—55;          ECE No.        8—27 at 47—48)           ;    (5)    responded to all requests to

move       documents            into     evidence,             publish       them        for     the    jury,        and

properly identify them for the record                                      (see,    e.g.,      ECF No.        8-23 at

44,    54,       98,    and 103; ECE’ No.            8—24 at 169—73,                177,       187,    218—19,       and

239;       ECF No.        8—25 at 26—28 and 43;                   EC? No.          8—26 at 42; ECE NO.                8—

27    at      22);       (6)    ruled     on   the      admission            of    each     expert       witness’s

testimony              (see,    e.g.,    ECE’ No.       8—25 at 15—16;               ECF No.          8—26 at 29);

and     (7)       directed witnesses               to    speak loudly enough                      for    jurors to

hear       (see,       e.g.,     ECF No.       8—24 at 168—69,                182,       and 211;       ECF No.       8—

25 at 5,          9,     13,    18,    20,   22,   and 47;            ECF No.       8—26 at 18)

           Collectively               considered,          these           occurrences           in     the     trial

record convince this Court that Petitioner’s Attention :ssue is a

frivolous and superfluous claim not warranting further discussion.

Judge        Perfilio was not only present and engaged at trial,                                               but he

also actively and aprcriate1y guided the proceedings                                                     to ensure

jurors           could hear           and see      evidence           as    it     was    presented.           As    the

Appellate              Division         reasonably             determined,           Petitioner          “has        not

shown any actions or inaction by the trial judge deprived him of

a fair trial.”                 (ECF No.      8—10 at 17.)

           :fl   short,        Petitioner has not demonstrated that the state court

judge’s level of attentiveness at trial “deprived                                               [Petitioner]          of

                                                           61
fundamental elements of fairness in his criminal trial,                                         see Glenn,

743 F.3d at 407,               or “was so prejudicial that it rendered the trial

fundamentally unfair,                 see Rornano,       512 U.S. at 12—13.

       Ground Five is denied to the extent it relies on the patently

frivolous Attention Issue.

                6. IAC Claim:              Voir Dire Issue And Removal Issue

       Petitioner argues that trial counsel rendered IAC by:                                       (1)   not

seeking     additional              voir    dire   of    Jurors     One           and   Eight   after    the

First Voir Dire and Second Voir Dire                            (ECF No.           1—2 at 16,     19,    25,

and 32’s)     (“Voir Dire Issue”); and                    (2)   failing to seek the removal

of Juror One for purportedly speaking with a trial witness.                                              (ECF

No.    1—2 at    19,          25,   and 32    (“Removal Issue”)           .   )    Given their inter

related underlying facts,                    the Court considers the merits of these

two issues together.

       The Court              incorporates here its detailed descriptions supra

of    the   trial         record      regarding     the     First    and           Second Voir      Dires.

(See ECF No.          8—24 at 1—17;           ECF No.     8—10 at 14—15.)




   “[Jiuror [D]ne was speaking and laughing with police officer
[trial witness)    Paulette Simmons during one of the sidebar
conferences      [C]ounsel was ineffective for not requesting that
                  .   .   .


the trial court further voir dire [J]uror [One], and possibly the
entire jury panel, to determine whether the jurors were tainted
     [A:t a minimum, [Juror Eight’s] eyes were closed during some
of the testimony       [T]rial counsel was totally ineffective for
                                ...


not see:<ing additional voir dire.” (ECF No. 1—2 at 16, 25, and
32.)
                                                    62
       The    PCR       court    found        the     Voir      Dire        Issue          and Removal             Issue

were precluded by N.J. Ct. R. 3:22-4 (a) but nonetheless considered

their merits.           (ECF No.        8—10 at 11—12,                15,       and 19.)                The PCR judge

rejected      both       Issues      because          Petitioner            had        failed            to   show     the

deficient        performance            prong       for        an    :AO        claim              under      governing

federal precedent.               (Id.    at    :2.)       The Appellate Division affirmed,

for the reasons expressed by the 9CR judge.                                       (ECF No.               8-15 at 7.)

       This Court         finds that the Voir Dire :ssue and Removal Issue

fail on the merits.

       To set forth a claim under Strickland, a petitioner must first

show that “counsel’s performance was deficient. This requires                                                         [the

petitioner         to    show]       that      counsel          made        errors                 so    serious      that

counsel      was    not    functioning              as    the        ‘counsel’             guaranteed            by    the

Sixth Amendment.”               Strickland,              466   U.S.        at     687;             see    also     United

States v.        Shedrick,          493 F.3d 292,              299    (3d Cir.                 2007).      To succeed

on    an   IAC     claim,       a    petitioner               must     also        show             that      counsel’s

allegedly deficient performance prejudiced his defense such that

the petitioner was “deprive[d] of a fair trial                                         .   .   .    whose result is

reliable.” Strickland,                  466 U.S. at 687; Shedrick,                                 493 F.3d at 299.

in evaluating whether counsel was deficient,                                       the “proper standard

for    attorney          performance             is       that        cf         ‘reasonably                  effective

assistance.’” Jacobs v.                  Horn,      395 F.3d 92,                 102       (3d Cir.           2005).

       Even      where      a    petitioner              is    able         to    show              that      counsel’s

representation             was          deficient,              a      petitioner                        must      still

                                                         63
affirmatively              demonstrate           that       counsel’s        deficient                performance

prejudiced the defense.                    Id.    at     692—93.       “It is not enough for the

defendant to show that the errors had some conceivable effect on

the    outcome        of    the     proceeding.”              Id.    at    693.        A    petitioner              must

demonstrate           that        “there     is    a     reasonable          probability,                    but     for

counsel’s           unprofessional           errors,          the     result       cf           the    proceeding

would        have     been         different.           A     reasonable           probability                 is      a

probability          sufficient        to        undermine          confidence             in    the    outcome.”

Id.    at 694;       see also Shedrick,                  493 F.3d at 299.                  “Because failure

to satisfy either prong defeats an                             [lAO]      claim,        and because it is

preferable to avoid passing judgment on counsel’s performance when

possible,       [Strickland,          466 U.S. at 697—98],” courts should address

the prejudice prcng first where it is dispositive of a petitioner’s

caims.        United States v.             Cross,        308 F.3d 308,             315          (3d Cir.       2002);

Judge v.      United States,           119 F.          Sup. 3d 270,              280—81          (D.N.J.       2015)

        Finally, when a federal habeas petition under § 2254 is based

upon    an    ineffective           assistance           of    counsel       claim,             “[t]he pivotal

question is whether the state court’s application of the Strickland

standard       was         unreasonable,”              which        “is     different                 from     asking

whether       defense         counsel’s           performance             fell     below              Strickland’s

standard.”          Grant     v.     Lockett,          709     F.3d       224,    232           (3d    Cir.     2013)

(quoting        Harrington,            562        U.S.        at     101).        For       purposes            of     §

2254 (d) (1)    ,     “an     unreasonable               aplication               of       federal            law     is

different           from     an    incorrect           application           of        federal          law.”        Id.

                                                         64
(internal        quotation             marks      omitted)          (emphases              in   original)         .    “A

state court must be granted a deference and latitude that are not

in    operation        when        the     case      involves            [direct]          review       under         the

Strickland           standard          itself.”       Id.      Federal             habeas       review       of       IAC

claims is thus “doubly deferential.” Id.                                         (quoting Pinholster,                 131

S.    Ct.   at       1403)    .     Federal       habeas           courts           must       “take    a     highly

deferential           look        at      counsel’s           performance”                under       Strickland,

“through       the      deferential               lens        of    §        2254 (d)     .“    Id.     (internal

quotation marks and citations omitted)

       In   Petitioner’s               case,      both the          PCR court             and the Appellate

Division       first       correctly           set    forth        the           governing      constitutional

standard for IAC claims.                    (ECF No.          8-10 at 8-10                (citing Strickland

v.    Washington,          466 U.S.         668      (1984)        and State v.                Fritz,    519 A.2d

336    (N.J.     1987);      ECF No.         8—15 at 3—4             (same).)            The PCR judge then

rejected the Voir Dire Issue’s contention that “counsel was per se

ineffective          for     failing        to    seek        additional                voir    dire    regarding

alleged jury misconduct.” The PCR court explained as follows:

                [T]rial  counsel   did not  need to    request
               additional voir dire of the jurors because it
               was requested by the prosecutor and performed
               by the court. The court twice voir dired the
               jurors   who   allegedly  were   sleeping   and
               otherwise misbehaved.    [N]one  indicated an
               inability to fairly deliberate. Additionally,
               the judge took corrective measures to remedy
               any concerns.

(EC? No.       8—10     at        8—10,    12—14,        16,       and       19     (Petitioner         “fails         to

establish        a    prima        facie    case”        of    lAO)      .   )    The    Appellate          Division

                                                         65
agreed that Petitioner had “failed to carry his burden” of showing

Strickland’s first prong of counsel’s deficient performance.                                      (Id.

at 7.)

        The    PCR ccurt similarly rejected the Removal                        Issue based or.

Petitioner’ s failure to show the defective performance nrorg of an

:AC claim.       (ECF No.    8-10 at 15 and 19.)            The PCR judge explained:

                The prosecutor wanted [J]uror [E]ight removed,
                but Petitioner’s trial counsel wanted her to
                stay on,   citing   to  the  court’s  curative
                instructions to this juror and her perceived
                attentiveness to the issues. Therefore, not
                only was this issue addressed by the court,
                but trial counsel made a reasonable strategic
                decision to argue against [J]uror [E]ight’s
                removal.

(là. at 15.)       The Appellate Division affirmed.                     (ECF No.     8—15 at 7.)

        This Court      finds that the state courts did not unreasonably

apply clearly established law as determined by the United States

Supreme        Court.     During       PCR    proceedings,          Petitioner             did     not

demonstrate       Strickland’s         deficient      performance            prong    as    to     the

Voir Dire and Removal Issues.                Petitioner has not done so on habeas

review,       either.

        Judge    Perfilio    questioned each              juror    separately during               the

First     and    Second    Voir    Dires.      None   admitted          to   sleeping        during

evidence presentation             or   to talking with            trial      witnesses.          Judge

Perfilio determined that nothing improper had taken place,                                   and he

found    no     evidence    of    juror      bias   (Ed     No.    8—10      at    13—14     (“None

indicated an inability to fairly deliberate”)                       .   ) Juror sleeping and

                                               66
juror removal are issues that rest “squarely in the trial judge’s

discretion”           (id.          at    14),    and the           judge took measures                  to    respond

accordingly.              In    fact,        Judge        Perfilic            not    only    acted as           to    the

alleged        juror           misconduct           but       did        so    thoroughly         --      e.g.,       two

thorough voir dires and follow—up directives.                                          (See ECF No.            8—10 at

13.)     Petitioner’s                Voir        Dire     Issue          and    Removal       Issue        seek,       in

essence,           to demand that counsel                      should have             sought       a third voir

dire. Nothing in the trial record suggests that such was warranted.

Given these circumstances,                         it was objectively reasonable for trial

counsel        to not          seek a third voir dire or to not seek removal of

the     purportedly                 suspect         jurors.          Accordingly,             there           was     “no

argument           that    failure           to    argue           for    further       questioning             of    the

juror[s]           f[e]ll       outside           the     expected            performance         of      reasonable

counsel.”           (ECF No.         8—10 at 14.)

        For these reasons,                       it cannot be said that counsel’s conduct

in     not    seeking           a    third        voir     dire      or       removal       was     “an       error    so

serious that counsel was not functioning as the counsel guaranteed

by     the     Sixth           Amendment.”              See        Strickland,          466       u.s.        at     687.

Petitioner has not shown that trial counsel’s representation “fell

below         an     objective              standard           of         reasonableness”                under        the

circumstances.” Jacobs v.                          Horn,      395 F.3d 92,            102     (3d Cir.         2005).

        Furthermore,                counsel’s decision not to seek removal of Juror

Eight was a strategic decision,                                which:          (1)   is generally afforded

great        deference          on       review,     U.S.      v.        Dretke,      540    u.s.      668,        700—01

                                                              67
(2005);    Strickland,        466 U.S.          at 690—91;         Jones v.     Barnes,      463 u.s.

745,   750—54     (1983);     and       (2) must be “[elvaluat[ed]                   from counsel’s

perspective       at   the    time,”       Strickland,            466 U.S.      at   689    (emphasis

added)    ——   as the PCR court did in this case.                            (ECF No.      8-10 at 15

(“tria     counsel        made     a    reasonable              strategic     decision       to     argue

against    {J]uror       E]ight’s removal”).)

       In short,       Petitioner has not shown Strickland’s first prong.

The state courts’         rulings on the Voir Dire Issue and Removal Issue

were not contrary to,              or an unreasonable application of,                         clearly

established federal law, as determined by the Supreme Court of the

United    States.      See    28       U.S.C.        §    2254(d)(l)—(2).        These      issues      in

c-round Five’s Fair Trial Claim will be denied on the merits.

               7. IAC Claim: Mistrial Issue

       Petitioner        argues        that    trial          counsel   rendered      IAC    “for not

seeking    a    mistrial”        based         on:        the   Sleeping      Jurors       Issue;      the

Outside    Influence         Issue;       and        “improper      discussions         between        the

jurors.”       (ECF No.    1—2 at 37,           41,       43,   and 50.)

       Petitioner based the Mistrial Issue during direct appeal upon

“counsel[’s]       not    seeking a mistrial after an unanticipated break

of several days in the trial due to a government shutdown following

a   scheduled holiday hiatus.”                   (ECF Nc.         8—15 at      7.)   The Appellate

Division       rejected      his        argument              because   he    “point[ed           to    no

resulting       demonstrable            prejudice             flowing   from     this      state—wide

[shutdown       occurrence.”            (Id.    at 7.)

                                                         68
        During PCR proceedings,                    Petitioner raised the shutdown issue

both as a claim of denial of fair trial by the trial judge and as

an IAC claim.            (ECF No. 8—10 at 12 and 17—18.) The 9CR court rejected

his argument because “the interruptions added two,                                       perhaps three,

days to the original projected trial length.”                                     (ECE’ NO.               8—10 at 18

(“Even       with    ...       delay[]       for   a   few        days     due   to     the           holiday        and

government shutdown,                  it was well within the judge’s discretion to

grant continuances and determine how trial should proceed”).)

        In other words,                Petitioner’s direct appeal,                      9CR,              and habeas

claims       on     the       Mistrial        Issue    conflate            concepts       of:               IAC,     due

process,          fair        trial,     juror      misconduct,             and        disjointed                  trial

proceedings.         The Mistrial Issue is patently without habeas merit,

whether Petitioner frames it as an IAC or fair trial claim.

        First,      to the extent Petitioner raises the Mistrial Issue as

an    lAO concept,             he    cannot    show that           trial     counsel’s performance

fell    below       an objective             standard of           reasonableness.                    Jacobs,        395

F.3d    at    102.        Judge      Perfilio      acted promptly                and    issued               curative

instructions as to the SleeDing Jurors Issue and Outside Influence

Issue. As the Appellate Division noted, “a mistrial[,]                                                ...    a matter

within the sound discretion of the                               [trial]    court[,]          .   .   .     would not

have been proper.”                  (Ibid.    (internal citations omitted).) Moreover,

Juror    Eight       served as          an alternate and did not                       deliberate.                  (ECF

No.    8—10 at 15.)            On these facts,              it    is objectively reasonable to

conclude          that    a    mistrial       argument           “would not        have           been        proper”

                                                       69
(ECF No.      8—10 at 15)               and stood little,            if any,        chance of success.

Counsel’s         decision             not   to make        that    argument        was    a   “reasonable

strategic decision,” much :ike counsel’s decision on Juror Eight’s

removal.        (See ECF No.             8—10 at 15.) This “strategic decision” logic

is equally determinative as to Petitioner’s criticism of appellate

counsel for not arguing mistrial.                               (See ECF No.    8-15 at 7          (“Because

none    of   these       issues          are meritorious,             appellate       counsel was          not

ineffective in choosing not to raise them on appeal”)

        Second,         to the extent Petitioner intends the Mistrial Issue

to     assert      a    due       process       or       fair    trial    claim      arising       from    the

government shutdown’s impact on trial, this Court will address his

contention in the next section of this Opinion. See inifra regarding

Ground Six.

        In sum,         Petitioner has not shown that trial counsel’s conduct

in   not     seeking          a   shutdown-based mistrial                  falls     outside the wide

range of reasonable professional assistance.” See Strickland,                                              466

U.S.    at    689.       It       would not         have    been     objectively          reasonable       for

trial      counsel       to       pursue       a mistrial based            simply         on two    days    of

calendar          delay.          It     was       not     contrary       to   or     an       unreasonable

application of Strickland and its progeny for the state courts to

rule       that        Petitioner            did     not        satisfy   Strickland’s            deficient

performance prong.

        Ground Five is denied in its entirety.




                                                           70
        F. Ground Six: Denial Of Due Process Based On Disjointed Trial
           Proceedings

        Ground        Six     contends        that         “Petitioner       was        denied    his

Fourteenth Amendment                right    to due process          because       of    disjointed

trial proceedings.” (ECF No. 1—2 at 33 (“Disjointed Trial Claim”).)

Ground     Six’s      Disjointed Trial Claim is a mirror                         image    cf Ground

Five’s        Mistrial       Issue,     to    the      extent       Petitioner       intends      the

Mistria        Issue to assert a due process claim.

        Trial occurred on June 26,                   27,    28,   and 29,    2006.       It resumed

on Monday,          July    10,    2006.     (ECF Nos.       8-20    -    8-26.)    On    Thursday,

June 29,       Judge Perfilio stated that a possible government shutdown

might necessitate a trial continuance.                            (ECF No.   8—25 at       116—18.)

After the shutdown occurred,                  trial resumed on July 10,                  2006.    (ECF

No.   8—26.)        The    jury rendered its verdict on                   July 13,       2006.    (ECF

No.   8—29 at 6—8.)

        This Court finds that Ground Six’s argument, both as asserted

in the Mistrial             Issue and the Disjointed Trial Claim,                        is without

merit.

        The United States Supreme Court has held that a trial court

has   broad discretion as to continuances                          in a    criminal       case.   See

Ungar    v.    Sarafite,          376 U.S.    575,     589    (1964);      see also Morris v.

Slappy,       461    U.S.    1,    11   (1983).      “The matter of          a     continuance      is

traditionally within the discretion of the tria                              judge who must be

given wide latitude in arranging the court’s schedule.” Government



                                                  71
of the Virgin Islands v.                         Charlesweii,            115 F.3d 171,          174    (3d Cir.

1997)       (citation omitted)               .    “Trial courts possess broad discretion

in    setting          the    schedule           and    format      of    trial.”       United States           v.

Berry,      732    F.        App’x    127,        132     (3d Cir.        2018)       (citation omitted).

Accord Moore             v.    Hendricks,              No.    04-2337,         2006   WL   1469987,        at   *9

(D.N.J.      May        26,    2006)   .   New         Jersey      law    is    consistent         with these

principles.            (ECF No.       8—10 at 18              (citations omitted)           .   ) Trial court

decisions as to continuances are an abuse of discretion “only when

[they are]         so arbitrary as to violate due process.” United States

v.   Khorozian,          333 F.3d 498,              507       (3d Cir.     2003).

        In this case, though, trial’s continuance was necessitated by

the government shutdown.                         It was not invoked as an exercise of the

trial judge’s discretion. Therefore, continuation of trial on July

10    was    not        an     unconstitutional                   abuse    of     discretion          by   Judge

Perfilio.         It was an unavoidable reality of government.

        If not for the summer of 2006 government shutdown,                                            the trial

presumably would have continued on Monday,                                     July 3,     2006.      July 4 is

a    federal holiday,            so trial would not have taken place that day.

Furthermore,            Judge Perfilio stated at trial’s June 26 outset that

it would continue from its first week into July 5—6,                                             2006 of the

following week.               (ECF No.       8—21 at 8.)            Therefore, the shutdown “only

added two,         perhaps           three,       additional days               to the     original trial

[schedule]        .“
                        (ECF No.       8—10 at 18.)               To contend, as Petitioner does,

that this purportedly “disjointed” trial schedule denied him due

                                                             72
process is uttery frivolous. He has not, for example, demonstrated

how the shutdown’s impact precluded him from questioning witnesses

or oresenting defenses.                   (See ECF No.             1—2 at 35—36.) He states that

some    jurors       “expressed a               hardship       in continuing             with the      trial”

(id.    at    35),    but    he does not demonstrate that                           any juror was,           in

fact, unable or unavailable to fairly deliberate. He has not shown

that    the    shutdown’s             addition         of    two    to     three    days      to the    trial

calendar      “deprived           [him]         of    fundamental          elements      of    fairness      in

his criminal trial.” See Glenn, 743 F.3d at 407.

       The patently frivolous Disjointed Trial Claim will be denied

on the merits.

       G. Ground Seven:               Cumulative Errors

       Ground Seven argues                      that    that the         cumulative effect             of   the

errors       alleged        in    the       §    2254        Petition       denied       Petitioner         his

constitutional          rights.             (ECF       No.    1—2     at    36     (“Cumulative         Error

Claim”)

       The    PCR     judge       rejected            the    Cumulative          Error     Claim as:        not

only procedurally barred under New Jersey Rule                                       of Court       3:22-4;

but    also without merit.                  (ECF No.          8—10 at       19     (none of the        errors

identified       by     Petitioner                   showed     “an        egregious       injustice”) .)

Petitioner did not raise the Cumulative Error Claim in his appeal

of    PCR    denial    or        in   his       petition       for       certification         to   the     New

Jersey Supreme Court.                  (See ECF No.           8-15.)

       Petitioner thus failed to exhaust the Cumulative Error Claim.

                                                        73
See    O’Sullivan,             526      u.s.          at    838,       845);       Rose,     455    u.s.      509;

Henderson,          155 F.3d at 164; Lambert,                      134 F.3d at 513;             Toulson,          987

F.2d    984.       A     cumulative             error      claim is         a    distinct     claim that           is

subject        to        the   exhaustion               and      procedural          default        doctrines.

Collins       v.       Sec’y of Pennsylvania                     Dep’t          of Corr.,     742    F.3d     528,

533,    541    (3d Cir.             2014)   .    Nevertheless,              this Court may,          and will,

deny    this        unexhausted             claim          on    the       merits    under     28        u.s.c.     §

2254(b) (2).           See Taylor,              504   F.3d at 427;              Bronshtein,        404    F.3d at

728 3d Cir.            2005)

       “The cumulative error doctrine allows a petitioner to present

a stand—alone claim asserting the cumulative effect of errors at

trial so undermined the verdict as to constitute a denial                                                  of his

constitutional             right       to due process.”                    Collins,    742     F.3d at        542.

“Individual errors that do not entitle a petitioner to relief may

do so when combined,                  if cumulatively the prejudice resulting from

them undermined the fundamental fairness of his trial and denied

him his constitutional right to due process.” Id.                                           (quoting Fahy v.

Horn, 516 F.3d 169, 205 (3d Cir. 2008))                                .    The test for a “cumulative

error” claim is whether the overall deficiencies “so infected the

trial with unfairness as to make the resulting conviction a denial

of due process.” Muniz v.                         Powell,        No.       13—178,    2015 WL 511618,              at

*15    (D.N.J.         Feb.    6,    2015)        (citing Hem              v.    Sullivan,    601 F.3d 897,

917    (9th    Cir.        2010)       (relying            on    Donnelly v.          DeChristoforo,              416

u.s.   637,        643    (1974));      see also Fahy, 516 F.3d at 205                          (“Cumulative

                                                            74
errors        are not harmless                   if they had a             substantial and              injurious

effect or influence in determining the jury’s verdict,                                            which means

that     a        habeas          petitioner       is     not    entitled          to      relief        based         on

cumulative errors unless he can establish                                     ‘actual prejudice’”).

        Ground Seven’s Cumulative Error Claim is a mere redundancy of

Grounds One through Six,                         which,     as fully explained supra,                        do not

merit habeas                    relief.    Given that there is nc merit to the                               §       2254

Petiticn’s claims for individual errors,                                     Grounds One through Six

cannot yield a cumulative error claim in Ground Seven.                                                  In short,

there        is        no       basis     for   habeas     relief          premised        upon     an       alleged

accumulation of errcrs                          that does       not       exist.    See,    e.g.,        Muniz v.

Powell,       No.           13—178,       2015 WL 511618,         at *15       (D.N.J.       Feb.       6,    2015);

Stewart           v.        United      States,    No.     12—346,          2Q14    WL     3573395,          at       *12

(D.N.J.       July 21,             2014).

        Ground Seven will be denied in its entirety.

        H. Ground Eight: Fair Trial Claims, IAC Claims,                                             Disjointed
           Trial Claim, And Cumulative Error Claim

        Ground Eight is a mere re—statement of:                                    the IAC Claim’s Voir

Dire    Issue,              Removal       Issue,   and Mistrial             Issue       (Ground Five)            ;    the

Fair Trial Claim’s Sleeping Jurors Issue, Comment Issue, Attention

Issue,       and Gesture Issue                   (Ground Five)        ;    the Disjointed Trial Claim

(Ground Six)                ;   and Cumulative Error Claim                   (Ground Seven)         .    (See ECF

No.    1—2 at 37.)




                                                          75
        As    fully explained supra,              Grounds       Five through Seven do not

warrant       habeas    relief.      Therefore,          Ground Eight does        not       yield a

meritorious claim for habeas relief and will be denied.

        I. Ground Nine:           Excessive Sentence

        Ground Nine argues that Petitioner’s sentence                           is manifestly

excessive.           (ECF   No.     1—2    at     37-40.)        Specifically,        Petitioner

contends       that    Judge      Perfilio       abused    his    disoretion by:         imposing

fourteen year terms on each robbery conviction; reauiring the tents

to run consecutively to each other,                      as well as to the sixteen year

term     Petitioner         was     already        serving;       finding      two     of     three

aggravating factors;              and ignoring mitigating factors.                    (ibid.)

        At    sentencing,         Judge     Perfilio       merged       the   convictions       for

first    degree       robbery and possession of a weapon                      for an unlawful

purpose on each indictment.                 He imposed two consecutive fourteen-

year terms subject to an eighty-five cercent parole discualifier

pursuant to NERA.           Black 2009 II at *1.                Judge    Perfilio found that

“aggravating          factors      (3),    (6),    and    (9)    clearly,     convincingly,]

and     substantially          outweigh         nonexistent       mitigating      factors       and

there is a need to protect the public.” ibid.                             In particular,        the

judge        found    persuasive          the     fact    that:     Petitioner         committed

multiple,       similar     robberies within a              short    period of time           using

the same methods against multiple victims; the Exxon robbery turned

into a shooting that was particularly egregious.                              Ibid.    The judge

imposed        two     concurrent         five-year         terms       for    each     unlawful

                                                  76
possession        of    a   weapon          conviction.       Therefore,        Petitioner         was

sentenced to an aggregate twenty-eight year term with an eighty-

five percent NERA parole disqualifier.                         Ibid.

        The Appellate Division rejected the Excessive Sentence Claim

during direct appeal,             explaining as follows:

              From our careful review of the record, we
              conclude     that      the   sentencing  factors
              identified by the judge are supported by the
              evidence.         The      aggravating   factors
              preponderate and justify imposition of a term
              closer to the top of the range. The sentence
              is in accord with the sentencing guidelines
              and  based    •on    a  proper  weighing of  the
              factors.    The sentence does not shock our
                            .


              judicia   conscience.

Black 2009 II at *7

        Short of a claim that a sentence constitutes cruel and unusual

punishment        prohibited          by    the    Eighth     Amendment,        or    that    it    is

arbitrary or otherwise in violation of due process,                                  the legality

and length of a sentence present questions of state law over which

this Court has no jurisdiction under § 2254. Petitioner’s challenge

to sentencing “for failure to properly weigh the aggravating and

mitigating        factors        is    not        reviewable        here.”     See    Jenkins       v.

Bartkowski,       No.   10—4972,           2014 WL 2602177,         at *21    (D.N.J.       June 11,

2014)   .   Petitioner          “has       presented     no    cogent        argument       why    his

sentence     is   unconstitutional                in this     regard,       other    than    general

allegations that the sentencing court did not properly weigh the

aggravating       and mitigating              factors.”       See    id.;    ECF No.    1    at    14.



                                                    77
Moreover,        “Petitioner’s       sentence         is not        grossly disprooortionate

to the crime he committed.” Id. Therefore,                            “ever if the Court were

to read an Eighth Amendment argument into                            [Ground Nine],              it would

not state a violation of federal constitutional limitations.” Id.

See also Chapman v.            United States,             500 U.s.        453,    465    (1991)   ;    Gibbs

v.    Bart]cowski,     No.     11—1137,    2018 WL 2002786,                 at     *15    (EJ.N.J.      Apr.

30,    2018),     reconsideration          denied,          2018    WL     3201782        (D.N.J.       June

29,   2018)

        Petitioner’s          aggregate     twenty—eight              year         sentence       is     not

unconstitutional under the governing standards.

        First,       this     sentence     was        not    arbitrary.            Rather,        it     was

supported       by    Judge    Perfilio’s        determinations                  that:    “there        is    a

terrible      risk,    after having         committed three                 robberies,          that     you

would commit another one”; “shooting the Exxon station guy                                        ...    was

a     particularly           heinous       offense,            and         there         is      clearly,

convincingly,         and     substantially           a     need     to     deter        this    type        of

conduct     from      you    and   other   people”;           and    therefore            “aggravating

factors clearly, convincingly, and substantially outweigh the non—

existing mitigating factors as to both charges here.”                                         (ECF No.       8—

30 at 5.)     Judge Perfilio explained that Petitioner’s commission of

multiple,         independent          offenses             qualified              Petitioner            for

consecutive,         rather than concurrent,                sentences:

                There   were   separate   locations,  separate
                criminal acts, separate acts of robbery, and
                separate victims. The crimes involved separate

                                                 78
                      acts of violence        [E]ach of these two
                                                        .   .   .

                      robberies for which you were convicted each
                      carry with them ten to twenty year sentences
                      as first degree robberies.

 (ECF   No.           8—30    at    5—6.)       Judge                Perfilio     took       the    prosecutor’s

recommendation               and    sentenced                   Petitioner       below       mid-range       --    at

fourteen years for both robberies.                                     (Id.    at 6.)

        Second,            the sentence         is within New Jersey’s                        robbery statute

and NERA’s permissible range on the robbery charge.                                                See N.J. Stat.

Ann.    § 2C:15_120; N.J.              Stat. Ann.                    § 2C:44—3a.2’

        The       state      court’s    adjudication of                        this   issue        was   therefore

neither contrary to                 nor an unreasonable                         application          of,   clearly

established Supreme Court precedent.                                    See Veiez v.          Lagana,      No.    12-

0430    (DRD),         2015 WI 2344674 at x12                          (D.N.J. Vay 14,         2015)       (“Absent

a claim that a sentence constitutes cruel and unusual punishment

prohibited            by the       Eighth Amendment,                     or    that     it   is     arbitrary     or

otherwise in violation of due process,                                        the legality and length of




20 “Robbery is a crime of the second degree, except that it is a
crime of the first degree if in the course of committing the theft
the actor attempts to kill anyone, or purposely inflicts or
attempts to inflict serious bodily injury, or is armed with, or
uses or threatens the immediate use of a deadly weapon.” N.J. Stat.
Ann. § 20:15—lb.
21 “The court may,  upon application of the prosecuting attorney,
sentence a person who has been convicted of a crime of the first,
second or third degree to an extended term of imprisonment if it
finds one or more of the grounds specified in subsection a., b.,
c., or f. of this section      (a) The defendant has been convicted
                                            .   .   .

of a crime of the first, second or third degree and is a persistent
offender      .N.J. Stat. Ann. § 2C:44—3a.
                  .   .“




                                                                79
a sentence are questions of state law over which this Court has no

jurisdiction              under        §      2254”)           (internal           citations                 omitted)

Petitioner cites to no constitutional provision or federal law to

support his Excessive Sentence Claim.

         For these reasons,                 the Court denies Ground Nine.

V.       CERTIFICATE OF APPEALABILITY

         Pursuant to 28 U.S.C.                    § 2253(c),         unless a circuit justice or

judge issues a certificate of appealability (“COA”)                                            ,    an appeal may

not be taken from a final order in a proceeding under 28 U.S.C.                                                               §

2254.     A    certificate             of     appealability             may        issue           “only          if        the

applicant       has       made     a       substantial           showing          of     the        denial             of     a

constitutional             right.”           28    U.S.C.        §     2253(c)(2).                 “A    petitioner

satisfies       this      standard by demonstrating                          that       jurists              of    reason

could     disagree          with        the       district           court’s        resolution                    of    his

constitutional            claims       or     that       jurists       could conclude                   the        issues

presented       are        adequate           to      deserve          encouragement                    to        proceed

further.” Miller—El v.                     Cockrell,          537 U.S.       322,       327        (2003).

        “when       the     district              court        denies        a    habeas            petition                on

procedural          grounds       without           reaching          the        prisoner’ s             underlying

constitutional            claim[s],           a    COA        should     issue          when        the       prisoner

shows,    at    least,      that        jurists          of reason would                find it              debatable

whether       the    petition          states        a    valid       claim        of    the        denial             of    a

constitutional            right        and     that      jurists        of       reason        would          find          it

debatable whether the district court was correct in its procedural


                                                         80
                                                                                      __




 ruling.” Didianc v.         Balicki,      Civil Action No.     09—2315     (FLW),    2010

WL 1752191, at *6_7          (Apr. 29,      2010)    (citing Slack v. McDaniel,        529

U.S.   473,   484   (2000e.g)    )   .   Here, reasonable jurists would not find

the Court’s habeas           ruling debatable.         Accordingly,   no certificate

of appealability shall issue.

VI.    CONCLUSION

       For all of the foregoing reasons,                the Petition is denied with

prejudice     and   no   certificate         of     appealability   shall    issue.    An

appropriate Order follows.




Dated:
                         ,    2019
                                                    Madeline Cox Arleo
                                                    United States District Judge




                                             81
